Exhibit 10.1

CONFORMED COPY

DOVER MOTORSPORTS, INC.,

A DELAWARE CORPORATION

DOVER INTERNATIONAL SPEEDWAY, INC.,

A DELAWARE CORPORATION

AND

NASHVILLE SPEEDWAY, USA, INC.,

A TENNESSEE CORPORATION

AS BORROWERS

THE LENDERS PARTY HERETO

PNC BANK, NATIONAL ASSOCIATION,

as an LC Issuing Bank

AND

RBS CITIZENS, N.A.,

as Agent, Lead Arranger and Cash Management Bank

 

 

$65,000,000 CREDIT AGREEMENT

 

 

Dated as of April 12, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    SECTION         PAGE   1.   DEFINITIONS      1      1.1.    Defined Terms   
  1      1.2.    Terms Generally; Construction      21      1.3.    Accounting
Terms; Changes in GAAP      22    2.               THE FACILITY      22     
2.1.    Commitments      22      2.2.    Loans      22      2.3.    Requests to
Borrow Loans      23      2.4.    Funding of Loans      23      2.5.   
Termination or Reduction of Commitments      24      2.6.    Payment at
Maturity; Evidence of Indebtedness      25      2.7.    Optional Prepayments   
  26      2.8.    Fees      26      2.9.    Interest      27      2.10.   
Alternate Rate of Interest      28      2.11.    Increased Costs      28     
2.12.    Break Funding Payments      30      2.13.    Taxes      30      2.14.
   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      34     
2.15.    Lender’s Obligation to Mitigate; Replacement of Lenders      36     
2.16.    Cash Management Loans      38      2.17.    Letters of Credit      38
     2.18.    Cross-Guaranty; Waiver Of Suretyship Defenses; Subordination     
43      2.19.    Borrower Representative      46    3.   CONDITIONS PRECEDENT   
  46      3.1.    Closing Date      46      3.2.    Each Extension of Credit   
  47    4.   REPRESENTATIONS AND WARRANTIES      48      4.1.    Organization;
Powers      48      4.2.    Authorization; Enforceability      48      4.3.   
Governmental Approvals; No Conflicts      48      4.4.    Financial Statements;
No Material Adverse Change; No Material Adverse Effect      49      4.5.   
Properties      49      4.6.    Litigation and Environmental Matters      50   
  4.7.    Compliance with Laws and Agreements; No Default      50      4.8.   
Subsidiaries      50      4.9.    Investment Company Status; Federal Reserve
Regulations      50      4.10.    Taxes      51      4.11.    ERISA      51     
4.12.    Disclosure      51      4.13.    Insurance      51      4.14.    Labor
Matters      51      4.15.    Solvency      52      4.16.    Perfected Security
Interests      52      4.17.    Casualty, Etc.      52      4.18.    Approvals
     53      4.19.    Perfection Certificate      53   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

    SECTION         PAGE   5.   FINANCIAL COVENANTS      53      5.1.   
Interest Expense Coverage Ratio      53      5.2.    Leverage Ratio      53   
6.   AFFIRMATIVE COVENANTS      54      6.1.    Existence; Conduct of Business
     54      6.2.    Financial Statements and Other Information      54     
6.3.    Notice of Material Events      55      6.4.    Insurance; Obligations
and Taxes      56      6.5.    Maintenance of Properties      57      6.6.   
Casualty and Condemnation      57      6.7.    Proper Records; Rights to Inspect
and Appraise      58      6.8.    Compliance with Laws      58      6.9.    Use
of Proceeds and Letters of Credit      58      6.10.    Additional Subsidiaries
     59      6.11.    Environmental Compliance and Claims      59      6.12.   
Payment of Liabilities to Third Parties      59      6.13.    Operating Accounts
     59      6.14.    Further Assurances      59    7.               NEGATIVE
COVENANTS      60      7.1.    Indebtedness      60      7.2.    Liens      60
     7.3.    Fundamental Changes      61      7.4.    Investments, Loans,
Advances, Guarantees and Acquisitions      61      7.5.    Asset Sales      61
     7.6.    Sale and Leaseback Transactions      62      7.7.    Interest Rate
Protection Agreements      62      7.8.    Restricted Payments; Certain Payments
of Indebtedness      62      7.9.    Transactions with Affiliates      63     
7.10.    No Other Negative Pledge or Restriction      63      7.11.    Material
Amendments      63      7.12.    Equity Interests      63    8.   EVENTS OF
DEFAULT      64    9.   THE AGENT      66      9.1.    Appointment and
Authorization      66      9.2.    Rights and Powers as a Lender      67     
9.3.    Limited Duties and Responsibilities      67      9.4.    Authority to
Rely on Certain Writings, Statements and Advice      67      9.5.    Sub-Agents
and Related Parties      68      9.6.    Resignation; Successor Agent      68   
  9.7.    Credit Decisions by Lenders      69      9.8.    No Other Duties, Etc.
     69      9.9.    Agent May File Proofs of Claim      69      9.10.   
Collateral Matters      70    10.   MISCELLANEOUS      70      10.1.    Notices;
Effectiveness; Electronic Communication      70      10.2.    Waivers;
Amendments      73      10.3.    Expenses; Indemnity; Damage Waiver      74   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

    SECTION         PAGE     10.4.    Successors and Assigns      76      10.5.
   Defaulting Lenders      80      10.6.    Survival      83      10.7.   
Counterparts; Integration; Effectiveness; Electronic Execution      83     
10.8.    Severability      84      10.9.    Right of Setoff      84      10.10.
   Governing Law; Jurisdiction; Consent to Service of Process      85     
10.11.    WAIVER OF JURY TRIAL      85      10.12.    Headings      86     
10.13.    Confidentiality      86   

SCHEDULES & EXHIBITS

 

SCHEDULES   1.1   Class A Shareholders 2.1   Commitments 4.5   Mortgaged
Property 4.8   Subsidiaries 4.13   Insurance 4.16(a)   Filings 7.1   Existing
Indebtedness 7.2   Existing Liens 7.4   Existing Investments EXHIBITS   A   Form
of Assignment B   Form of Promissory Note C   Form of Pledge Agreement D   Form
of Security Agreement

 

- iii -



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”) is dated as of April 12, 2011

AMONG

 

(1) DOVER MOTORSPORTS, INC., a Delaware corporation (the “Company”); DOVER
INTERNATIONAL SPEEDWAY, INC., a Delaware corporation (“Dover International
Speedway”); and NASHVILLE SPEEDWAY, USA, INC., a Tennessee corporation (together
with the Company and Dover International Speedway, the “Borrowers” and each, a
“Borrower”);

 

(2) THE LENDERS PARTY HERETO (the “Lenders”);

 

(3) PNC BANK, NATIONAL ASSOCIATION, as an LC Issuing Bank; and

 

(4) RBS CITIZENS, N.A., as Agent and Cash Management Bank.

WHEREAS

 

(A) The Borrowers desire to borrow funds and obtain letters of credit for the
purposes set forth herein;

 

(B) The Borrowers are willing to secure their obligations under this Agreement
by granting Liens on their assets to the Agent as provided in the Security
Documents; and

 

(C) The Lenders are willing to provide the requested credit accommodations upon
the terms and conditions of this Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. DEFINITIONS

 

1.1. Defined Terms

As used in this Agreement, the following terms have the meanings specified
below:

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such specified Person.

“Agent” means RBS Citizens, N.A., in its capacity as agent under the Loan
Documents.

“Alternative Rate” means the rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus one half ( 1/2) of one percent (1%). Any change in the
Prime Rate or the Federal Funds Effective Rate will be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, for any day, with respect to (a) any Loans or
(b) commitment fees, as the case may be, the applicable percentage set forth
below under Column 1 or Column 2, respectively, based upon the Leverage Ratio as
of the relevant date of determination:

 

Leverage Ratio

   Column 1     Column 2  

Category l

    

Greater than or equal to 3.50 to 1.

     3.25 %      0.375 % 

Category 2

    

Less than 3.50 to 1, but greater than or equal to 2.50 to 1.

     2.75 %      0.25 % 

Category 3

    

Less than 2.50 to 1, but greater than or equal to 2.00 to 1.

     2.25 %      0.20 % 

Category 4

    

Less than 2.00 to 1.

     2.00 %      0.15 % 

Any adjustments to the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective as from the first day of the month after the month in
which the Agent received the Compliance Certificate indicating such change in
the Leverage Ratio (or, in the event that no Compliance Certificate has been
delivered prior to the date on which such Compliance Certificate was required to
be delivered pursuant to Section 6.2(c) (Compliance Certificate), the Applicable
Margin from such date until the date on which such Compliance Certificate is
actually delivered shall be that applicable under Category 1). In the event that
the actual Leverage Ratio for any Fiscal Quarter is subsequently determined to
be lower or greater than that set forth in the Compliance Certificate for such
Fiscal Quarter, the Applicable Margin shall be recalculated for the applicable
period based upon such actual Leverage Ratio. Any reduction or increase in the
amount of interest on the Loans resulting from the operation of the foregoing
provision shall be settled between the Borrowers and the Lenders on the Interest
Payment Date immediately following the delivery of a written notice from the
Agent or the Borrowers. Notwithstanding the foregoing, (a) until the receipt by
the Agent of the Compliance Certificate for the Fiscal Quarter ending June 30,
2011 and (b) at any time after the occurrence and during the continuance of an
Event of Default, the Applicable Margin shall be deemed to be that applicable
under Category 1.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages will be determined based
on the Commitments most recently in effect, adjusted to give effect to any
assignments.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed or underwritten by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4 (Successors and Assigns)) and accepted by the Agent
substantially in the form of Exhibit A (Form of Assignment) or any other form
approved by the Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such

 

-2-



--------------------------------------------------------------------------------

Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease Obligation.

“Available Commitment” means, with respect to any Lender:

 

  (a) such Lender’s Commitment; minus

 

  (b) the amount of its Revolving Exposure; minus

 

  (c) the amount of its participation in any other Loans that are due to be made
on or before the proposed drawdown date; plus

 

  (d) the amount of its participation in any Loans that are due to be repaid or
prepaid on or before the proposed drawdown date.

“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date (or, if earlier, the date on which all
outstanding Commitments terminate).

“Beneficial Owner” means, with respect to any U.S. Federal Income Tax, the
Person who is treated as the taxpayer under Section 871(a) or 881(a) of the
Code, as applicable, or any successor provision, if such Person is not the
Recipient.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means Loans as to which the same Interest Period is in effect.

“Borrowing Request” means a request by the Borrowers for a Borrowing in
accordance with Section 2.3 (Requests to Borrow Loans).

“Business Day” means any day other than a Saturday, Sunday or any day on which
commercial banks in the State of New York, the State of Maryland or the State of
Delaware are authorized or required by law to close; provided that, when used in
connection with a Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Group Companies that
are (or would be) set forth in a consolidated statement of cash flows of the
Group Companies for such period prepared in accordance with GAAP and (b) any
Capital Lease Obligations incurred by the Group Companies during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means an account held with RBS Citizens, N.A. for the
benefit of the LC Issuing Banks.

 

-3-



--------------------------------------------------------------------------------

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of the LC
Issuing Banks or one or more of the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect of the LC Exposure,
cash or deposit account balances or, if the Agent and the LC Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent and the LC Issuing
Banks. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement that is entered into by and
between a Borrower and any Lender to provide cash management services, including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements.

“Cash Management Bank” means RBS Citizens, N.A., in its capacity as the lender
of Cash Management Loans hereunder.

“Cash Management Loan” means a Loan made pursuant to Section 2.16 (Cash
Management Loans).

“Change in Law” means (a) the adoption or taking effect of any law, rule, treaty
or regulation after the date of this Agreement, (b) any change in any law, rule,
treaty or regulation or in the administration, interpretation or application
thereof by any Governmental Authority after such date or (c) compliance by any
Lender or LC Issuing Bank (or, for purposes of Section 2.11(b) (Capital
Requirements), by any lending office of such Lender or by such Lender’s or LC
Issuing Bank’s holding company, if any) with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after such date; provided that notwithstanding anything herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” means an event or series of events by which (a) the Class A
Shareholders no longer has ownership of shares in the Company having at least
51% of the total voting power of the then outstanding Voting Stock of the
Company, or (b) from and after the date hereof, individuals who on the date
hereof constitute the Board of Directors of the Company (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors then still in office who were either directors on the date
hereof or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Company then in office.

“Class A Shareholders” means the Persons listed on Schedule 1.1 (Class A
Shareholders) and their heirs or trusts for any of their benefit or the benefit
of any of their family members, which list shall include all current Executive
Officers and Directors of the Company, whether or not they own any Class A
Common Stock of the Company.

“Closing Date” means the date on which each of the conditions specified in
Section 3.1 (Closing Date) is satisfied (or waived in accordance with
Section 10.2 (Waivers; Amendments)).

“Code” means the Internal Revenue Code of 1986.

 

-4-



--------------------------------------------------------------------------------

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person pursuant to the Security
Documents.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.5 (Termination or Reduction
of Commitments) and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4 (Successors and
Assigns). The initial amount of each Lender’s Commitment is set forth on
Schedule 2.1 (Commitments), or in the Assignment pursuant to which such Lender
shall have assumed its initial Commitment, as applicable. The initial aggregate
amount of the Commitments is $65,000,000.

“Competitor” means any Person directly engaged and competing with the Group
Companies in the operation of racetracks or similar venues; provided, that in no
event shall any insurance company or commercial banking institution be deemed to
be a Competitor unless such Person or any of its Affiliates are directly engaged
in the operation of racetracks or similar venues.

“Compliance Certificate” has the meaning specified in Section 6.2(c) (Compliance
Certificate).

“Consolidated EBIT” means, for any period, net operating income for such period
plus (a) without duplication and to the extent deducted in determining such net
operating income, the sum of (i) consolidated interest expense for such period,
(ii) consolidated income tax expense for such period, (iii) consolidated
expenses related to the issuance of Equity Interests to employees of the
Borrowers for compensation purposes and (iv) any non-operating charges for such
period (including, without limitation, extraordinary or unusual losses,
impairment charges, losses from the discontinuance of operations or losses
arising from the sale of capital assets), and minus (b) without duplication and
to the extent included in determining such net operating income, any
non-operating gains for such period (including, without limitation,
extraordinary or unusual gains, gains from the discontinuance of operations or
gains arising from the sale of capital assets), all determined on a consolidated
basis in accordance with GAAP; provided, that notwithstanding that the fall
season weekend racing event at Dover International Speedway may occur (in whole
or in part) in the Fiscal Quarter ending December 31, Consolidated EBIT earned
with respect to such event shall be deemed earned in the Fiscal Quarter ending
September 30 and not in the Fiscal Quarter ending December 31; provided further,
that for the avoidance of doubt, gains and charges related to Gateway
International Motorsports Corporation and Memphis International Motorsports
Corporation shall be considered non-operating gains and non-operating charges
(respectively) from discontinued operations.

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period
plus (without duplication and to the extent deducted in determining the
underlying net operating income) all amounts attributable to depreciation and
amortization for such period.

“Consolidated Funded Debt” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Group Companies described in
clauses (a), (c) and (e) of the definition of “Indebtedness” outstanding as of
such date, in the amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP, less (b) the
amount of the Wilson LC available to be drawn as of such date, all determined on
a consolidated basis in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the interest expense of
the Group Companies for such period, determined on a consolidated basis in
accordance with GAAP, as reflected in the Borrowers’ consolidated financial
statements and shall exclude (i) amortization of financing fees and costs,
(ii) FIN 48 interest and (iii) interest that applied to the Southwestern
Illinois Development Authority Taxable Sports Facility Revenue Bonds, Series
1996.

“Control” means the possession of the power, directly or indirectly, either to
(a) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person
or (b) to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Daily LIBOR” means, for any day, the rate of one (1) month dollar deposits as
reported on Reuters Page LIBOR01 (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) as of 11:00 a.m., London time, on such day, or if such day is
not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Agent from another recognized source or
interbank quotation).

“Daily LIBOR Loan” means any Loan (including each Cash Management Loan) with an
Interest Period of less than one (1) month, the interest rate of which is
calculated on the basis of Daily LIBOR.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or any other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 10.5(f) (Defaulting Lender Cure),
any Lender that:

 

  (a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent, any LC Issuing Bank or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due;

 

  (b)

has notified any Borrower, the Agent or any LC Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together

 

-6-



--------------------------------------------------------------------------------

 

with the applicable default, if any, shall be specifically identified in such
writing or public statement) cannot be satisfied);

 

  (c) has failed, within three (3) Business Days after written request by the
Agent or the Company, to confirm in writing to the Agent and the Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Agent and the Company); or

 

  (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity,

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 10.5(f)
(Defaulting Lender Cure)) upon delivery of written notice of such determination
to the Company, each LC Issuing Bank and each Lender.

“Eligible Assignee” means any of the following:

 

  (a) a Lender;

 

  (b) an Affiliate or Related Fund of a Lender;

 

  (c) any insurance company or commercial banking institution; and

 

  (d) any other Person (other than a natural Person) approved by the Agent and
(so long as no Event of Default has occurred and is continuing) the Company
(each such approval not to be unreasonably withheld or delayed). The Company
will be deemed to have given its consent five (5) Business Days after a Lender
has requested it unless consent is expressly refused by the Company within that
time.

“Environmental Laws” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to health and safety matters,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and Hazardous and Solid Waste Amendments of 1984,

 

-7-



--------------------------------------------------------------------------------

42 U.S.C. §§ 6901 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq., the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe
Drinking Water Act of 1974, 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq. and all regulations promulgated
under any of the foregoing.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Borrower directly or indirectly resulting from or based on
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material,
(c) exposure to any Hazardous Material, (d) any Release or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permits” means any permit, license, consent, approval and any
other authorization and the filing of any notification, report or assessment
required any Environmental Law for the operation of the business of any Group
Company conducted on or from the properties owned or used by the relevant Group
Company.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests and all equivalent interests (however designated) in a
corporation, limited liability company or limited liability partnership,
beneficial interests in a trust or other equity ownership interests in a Person
or (b) any warrants, options or other rights to acquire such shares or
interests, whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Group Companies, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived by regulation); (b) with
respect to any Plan, the failure to satisfy, with respect to a plan year by
sixty (60) days following the due date described in Section 303 (j) and (l) of
ERISA, the minimum funding standard of Section 412 of the Code and Section 302
of ERISA, whether or not waived; (c) the filing pursuant to Section 412 of the
Code or Section 303 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) with respect to any Plan, a
reduction in the adjusted funding target annual percentage (within the meaning
of Section 436(j)(2) of the Code), as certified by the Plan’s actuary with
respect to a Plan year, or as deemed by operation of Section 436 of the Code in
the absence of such certification, to below sixty percent (60%); (e) the
incurrence by any Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (f) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to

 

-8-



--------------------------------------------------------------------------------

administer, any Plan; (g) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (h) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; (i) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to any Plan; (j) the making of any amendment to any Plan
which could result in the imposition of a lien or the posting of a bond or other
security; or (k) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to any Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Article 8 (Events of Default).

“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of any Borrower under any Loan Document, any of the following Taxes
imposed on or with respect to a Recipient (or a Beneficial Owner):

 

  (a) overall net income Taxes imposed by the jurisdiction in which the
Recipient is organized or its lending office is located, other than U.S. Federal
Income Taxes imposed on or with respect to a Beneficial Owner, imposed by a law
in effect (including FATCA) on the date on which (i) such Recipient acquires its
applicable ownership interest in the Loan or Commitment (other than a Recipient
acquiring its applicable ownership interest pursuant to Section 2.15(b)
(Replacement of Lenders)) or (ii) such Recipient changes its lending office,
except in each case to the extent that, pursuant to Section 2.13 (Taxes),
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a Recipient with respect to
its applicable ownership interest in the Loan or Commitment or to such Recipient
immediately before it changed its lending office;

 

  (b) U.S. Federal Income Taxes imposed on or with respect to a Beneficial Owner
by a law in effect on the date on which the relevant Beneficial Owner
(i) acquires its applicable indirect ownership interest in a Loan or Commitment
(other than a Beneficial Owner acquiring its applicable indirect ownership
interest pursuant to Section 2.15(b) (Replacement of Lenders)) or (ii) changes
its lending office (or is deemed to change its lending office by virtue of the
relevant Recipient changing its lending office), except in each case to the
extent that, pursuant to Section 2.13 (Taxes), amounts with respect to such
Taxes were payable either to the Person from whom the Beneficial Owner acquired
its applicable indirect ownership interest immediately before such acquisition
or to such Beneficial Owner immediately before it changed (or was deemed to
change) its lending office;

 

  (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.13(e) (Status of Lenders); and

 

  (d) Taxes attributable to the Beneficial Owner’s failure to provide (to any
Person prescribed by law to receive) any documentation necessary to claim any
applicable exemption from, or reduction of, such Taxes, which documentation the
Beneficial Owner was legally eligible to provide.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Company’s request
pursuant to Section 2.15(b) (Replacement of Lenders), (B) it is imposed on
amounts payable to a Foreign Lender by reason of any other assignment and does
not exceed the additional amounts which the assignor would have been entitled to
receive pursuant to Section 2.13(a) (Payment Free of Taxes) or (C) in the case
of designation of a new lending office, it does not exceed the amount for which
such Foreign Lender would have been indemnified if it had not designated a new
lending office.

“Existing Facility” means that certain $73,000,000 revolving credit agreement
dated as of February 17, 2004 among, inter alia, the Borrowers as borrowers and
Mercantile-Safe Deposit and Trust Company as agent for the lenders.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable) and any
current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on such Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of one percent (1%)) of the quotations for such day for such
transactions received by the Agent from three (3) Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means the fee letters, dated on or prior to the date hereof,
between the Borrowers and the Agent or the Lead Arranger, in form and substance
satisfactory to the Borrowers and the Agent or the Lead Arranger, as applicable.

“Financial Officer” means the chief financial officer or treasurer of the
Company.

“Fiscal Quarter” means a fiscal quarter of the Borrowers.

“Fiscal Year” means a fiscal year of the Borrowers.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“Foreign Subsidiary” means a Subsidiary of a Borrower (which may be a
corporation, limited liability company, partnership or other legal entity)
organized under the laws of a jurisdiction outside the United States, other than
any such entity that is (whether as a matter of law, pursuant to an election by
such entity or otherwise) treated as a partnership in which any Borrower is a
partner or as a branch of any Borrower for United States income tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender which is an
LC Participating Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Exposure with respect to Letters of Credit other than LC
Exposures as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

-10-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied on a consistent basis.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether national,
state, territorial, provincial, municipal or other level, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Companies” means the Borrowers and their respective Subsidiaries, and
“Group Company” means any of them.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof or performance of such
obligation, (c) to maintain working capital, equity capital or any other
financial statement, condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing person in good faith.

“Guarantee and Security Requirement” means the requirement that:

 

  (a) the Agent shall have received from each Borrower either (i) a counterpart
of the Security Agreement and the Pledge Agreement duly executed and delivered
on behalf of such Borrower or (ii) in the case of any Person that becomes a
Borrower after the Closing Date, a supplement to each of the foregoing
documents, as applicable, duly executed and delivered on behalf of such Borrower
pursuant to which such Borrower becomes a party to such documents;

 

  (b) all outstanding Equity Interests in any Group Company owned by or on
behalf of any Borrower shall have been pledged pursuant to a Security Document
(except that the Borrowers shall not be required to pledge more than 65% of the
outstanding voting Equity Interests in any Foreign Subsidiary) and the Agent
shall have received all certificates or other instruments representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

  (c)

all documents and instruments, including Uniform Commercial Code financing
statements and Mortgages, required by law or reasonably requested by the Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security

 

-11-



--------------------------------------------------------------------------------

 

Documents and perfect or record such Liens to the extent, and with the priority,
required by the Security Agreement, shall have been filed, registered or
recorded or delivered to the Agent for filing, registration or recording;

 

  (d) the Agent shall have received a title lien search of each Mortgaged
Property issued by a nationally recognized title search company, evidencing, to
Agent’s satisfaction, that the Mortgage will be a valid first lien on such
Mortgaged Property, free of all other Liens except as expressly permitted by
Section 7.2 (Liens);

 

  (e) each Borrower shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting of the Liens granted by it thereunder; and

 

  (f) each Borrower shall have taken all other action required under the
Security Documents to perfect, register and/or record the Liens granted by it
thereunder.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, liquid or
gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing material or equipment, radon gas, infectious or medical wastes
and all other hazardous substances or wastes of any nature regulated pursuant to
any Environmental Law.

“Indebtedness” of any Person at any date, without duplication:

 

  (a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind;

 

  (b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business and not past due for more than sixty (60) days);

 

  (c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;

 

  (d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

 

  (e) all Attributable Indebtedness of such Person;

 

  (f) all Synthetic Debt of such Person;

 

  (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such person or
any other person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

-12-



--------------------------------------------------------------------------------

  (h) all obligations of such Person, contingent or otherwise, as an account
party or applicant under acceptance, letter of credit or similar facilities in
respect of obligations of the kind referred to in clauses (a) through (g) of
this definition;

 

  (i) all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above;

 

  (j) all obligations of the kind referred to in clauses (a) through (i) above
secured by (or which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation;

 

  (k) all net obligations of such Person in respect of Interest Rate Protection
Agreements valued on any date at the Swap Termination Value thereof as of such
date; and

 

  (l) all debt of any partnership, unlimited liability company or unincorporated
joint venture in which such Person is a general partner, member or a joint
venturer, respectively (unless such Indebtedness is expressly made non-recourse
to such Person).

“Indemnified Taxes” means (a) Taxes except Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Interest Payment Date” means the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part; provided that, with respect to Daily
LIBOR Loans, “Interest Payment Date” means the last Business Day of each month.

“Interest Period” means, with respect to any Borrowing, the period commencing on
the date of such Borrowing and ending on:

 

  (a) the next day; or

 

  (b) the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1), two
(2) or three (3) months thereafter, as the relevant Borrower may elect.

If any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
(with respect to any Interest Period described in clause (b) above) such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Any Interest
Period described in clause (b) above that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be deemed to be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interest Rate Protection Agreement” means any interest rate swap, cap or other
interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or commodity price hedging agreement.

 

-13-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“LC Disbursement” means a payment made by an LC Issuing Bank in respect of a
drawing under a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of an LC Issuing Bank at any time will
be the sum of (a) the aggregate undrawn amount of all Letters of Credit issued
by such LC Issuing Bank which remain outstanding at such time plus (b) the
aggregate amount of all LC Disbursements paid by such LC Issuing Bank that have
not yet been reimbursed by or on behalf of the Borrowers at such time minus
(c) the LC Exposures of any LC Participating Lenders to which such LC Issuing
Bank participated an interest in any Letter of Credit; the LC Exposure of an LC
Participating Lender at any time will be its Applicable Percentage of the LC
Exposures of all Letters of Credit with respect to which it received a
participating interest from an LC Issuing Bank; and the LC Exposure of a Lender
which is not an LC Participating Lender or an LC Issuing Bank will be zero.

“LC Issuing Bank” means (a) in respect of the Wilson LC, PNC Bank, National
Association and (b) in respect of any other Letter of Credit, any other Lender
that agrees to be an issuing bank, in each case in its capacity as an issuer of
Letters of Credit hereunder (in each case together with its successors in such
capacity as provided in Section 2.17(k) (Replacement of LC Issuing Bank);
provided that such Lender has agreed to be an issuing bank). An LC Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “LC Issuing Bank” shall include each
such Affiliate with respect to Letters of Credit issued by it.

“LC Participating Lender” means any Lender with which an LC Issuing Bank has
agreed to grant a participation in a Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.

“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrowers to reimburse the LC Issuing Banks for amounts paid by them in respect
of drawings under Letters of Credit, including any portion of such obligations
to which Lenders have become subrogated by making payments to the LC Issuing
Banks pursuant to Section 2.17(g) (Reimbursement).

“Lead Arranger” means RBS Citizens, N.A., as lead arranger.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Parties” means the Lenders, the LC Issuing Banks and the Agent, and
“Lender Party” means any of them.

 

-14-



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.1 (Commitments) and any other
Person that shall have become a party hereto pursuant to an Assignment. For the
avoidance of doubt, the term “Lenders” shall not include any such Person that
ceases to be a party hereto pursuant to an Assignment. Unless the context
requires otherwise, the term “Lenders” includes the Cash Management Bank.

“Letter of Credit” means any letter of credit issued pursuant to or outstanding
under this Agreement, including the Wilson LC.

“Leverage Ratio” means, on any day, the ratio of (a) Consolidated Funded Debt as
of such day to (b) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ended on such day (or, if such day is not the last day of a
Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently ended
before such day).

“LIBOR” means, with respect to any Borrowing for any Interest Period, the rate
appearing on the appropriate Reuters page (or on any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days before the beginning of such Interest Period, as the
rate for dollar deposits with a maturity comparable to such Interest Period
(rounded upward to the nearest whole multiple of one-sixteenth of one percent
(0.0625%)).

“LIBOR Rate” means, with respect to any Borrowing for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) LIBOR (for Loans other than Daily LIBOR Loans) or Daily LIBOR (for
Daily LIBOR Loans) multiplied by (b) the Reserve Adjustment.

“Lien” means, with respect to any asset:

 

  (a) any mortgage, deed of trust, assignment (as security), lien, pledge,
hypothecation, encumbrance, charge, preference, priority or other security
interest in, on or of such asset;

 

  (b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; and

 

  (c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan” means a loan made by the Lenders to the Borrowers pursuant to this
Agreement in accordance with the provisions of Article 2 (The Facility). Unless
the context requires otherwise, the term “Loan” includes each Cash Management
Loan.

“Loan Documents” means this Agreement, any Notes, the Letters of Credit, the
Security Documents, the Fee Letters and any other document entered into from
time to time by the Borrowers and the Lenders and designated as a “Loan
Document”.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

-15-



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, assets, properties, liabilities (actual or contingent),
operations, prospects or condition (financial or otherwise) of the Borrowers
taken as a whole;

 

  (b) the ability of the Borrowers, taken as a whole, to perform any of the
Obligations; or

 

  (c) the rights of or benefits available to any Lender Party under any Loan
Document, including but not limited to the enforceability, perfection or
priority of any Transaction Lien.

“Maturity Date” means the third anniversary of the Closing Date.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document, in each case in form and
substance satisfactory to the Agent, granting a Lien on any Mortgaged Property
to secure the Obligations.

“Mortgaged Property” means each parcel of real property and improvements thereto
owned or leased by a Borrower that is either (a) identified as a Mortgaged
Property on Schedule 4.5 (Mortgaged Property) or (b) subject to a Transaction
Lien granted after the Closing Date pursuant to Section 6.10 (Additional
Subsidiaries) and Section 6.14 (Further Assurances).

“Multiemployer Plan” means a multiemployer plan as defined in Section 400l(a)(3)
of ERISA to which any Borrower or any ERISA Affiliate makes or has made or is
obligated or has been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.2 (Waivers; Amendments) and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means any promissory note evidencing any Loan substantially in the form
of Exhibit B (Form of Promissory Note).

“Obligations” means all loans, advances, liabilities and obligations for the
payment of monetary amounts (whether or not such payment is then required or
contingent, or amounts are liquidated or determinable) owing by any Borrower to
the Agent or any Lender, of any kind or nature, present or future, whether or
not evidenced by any note, agreement or other instrument, arising under any of
the Loan Documents, Interest Rate Protection Agreements or Cash Management
Agreements including, without limitation, under any Letter of Credit. This term
includes all principal, interest (including interest which accrues after the
commencement of any case or proceeding referred to in Section 8(e) (Involuntary
Proceedings) or Section 8(f) (Voluntary Proceedings), all fees, costs, expenses,
disbursements, attorneys’ fees and any other sum chargeable to any Borrower
under any of the Loan Documents, Interest Rate Protection Agreements or Cash
Management Agreements.

 

-16-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, transfer, sales, intangible, filing, property or similar
taxes, charges or levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, registration or enforcement of or
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document.

“Participants” has the meaning specified in Section 10.4(e) (Successors and
Assigns Generally).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto performing similar functions.

“Perfection Certificate” means a certificate in the form attached to the
Security Agreement or any other form approved by the Agent.

“Permitted Liens” means:

 

  (a) Transaction Liens;

 

  (b) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 6.4 (Insurance; Obligations and Taxes);

 

  (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.4 (Insurance; Obligations and Taxes);

 

  (d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

  (e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

  (f) any Lien on any property of the Group Companies existing on the Closing
Date and listed in Schedule 7.2 (Existing Liens); provided that (i) such Lien
shall not apply to any other property of the Group Companies and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

  (g) Liens securing purchase money financing of equipment acquired by the Group
Companies (including Liens securing Capital Lease Obligations); provided that
(i) the Indebtedness secured by such liens is permitted by Section 7.1(e)
(Purchase Money Indebtedness) and (ii) such Liens will not apply to any other
property of the Group Companies;

 

  (h) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8(h) (Litigation); and

 

  (i)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any

 

-17-



--------------------------------------------------------------------------------

 

monetary obligation and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Group
Companies.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA established or maintained by any Borrower or any ERISA
Affiliate, or in respect of which any Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof among
the Borrowers and the Agent, substantially in the form of Exhibit C (Form of
Pledge Agreement).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by RBS Citizens, N.A. as its prime rate in effect at its office in
Wilmington, Delaware. Each change in the Prime Rate will be effective for
purposes hereof from and including the date such change is publicly announced as
being effective.

“Recipient” means (a) the Agent, (b) any Lender and (c) any LC Issuing Bank, as
applicable, in its capacity as a Person receiving a payment under the Loan
Documents.

“Register” has the meaning specified in Section 10.4(c) (Register).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, representatives and advisors of such Person
and its Affiliates.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Person, a fund or account managed by
such Person or an Affiliate of such Person.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing at least 662/3% of the sum of all Revolving
Exposures and unused Commitments at such time. The total Revolving Exposure and
unused Commitments of any Defaulting Lender shall be disregarded in determining
the Required Lenders at any time.

 

-18-



--------------------------------------------------------------------------------

“Reserve Adjustment” means a fraction (expressed as a decimal), the numerator of
which is the number one (1) and the denominator of which is the number one
(1) minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages will include those imposed
pursuant to such Regulation D. Loans will be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Reserve Adjustment will be adjusted automatically on and as of the effective
date of any change in any applicable reserve percentage.

“Restricted Payment” means:

 

  (a) any dividend or other payment or distribution, direct of indirect, on
account of any equity interest in any of the Borrowers now or hereafter
outstanding, except a dividend or distribution payable solely in the same class
or type of Equity Interest to the holders of that class or type;

 

  (b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, by any of
the Borrowers of any Equity Interest in any of the Borrowers now or hereafter
outstanding;

 

  (c) any payment made by any of the Borrowers to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
equity interests in any of the Borrowers now or hereafter outstanding; or

 

  (d) any payment by any of the Borrowers of any management, consulting or
similar fees which are not salary payments in amounts comparable to sums paid in
the marketplace by entities comparable to the payor for similar services to
unrelated employees for services actually performed.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Security Agreement among the Borrowers and the
Agent, substantially in the form of Exhibit D (Form of Security Agreement).

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgage and each other security agreement, instrument or document executed and
delivered pursuant to Section 6.10 (Additional Subsidiaries) and Section 6.14
(Further Assurances) to secure any of the Obligations.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which securities or other ownership interests representing
more than 50% of the Equity Interests or more than 50% of the Voting Stock is,
as

 

-19-



--------------------------------------------------------------------------------

of such date, owned, controlled or held, or (ii) that is otherwise Controlled as
of such date, by the parent and/or one or more of its Subsidiaries.

“Swap Termination Value” in respect of any one or more Interest Rate Protection
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Interest Rate Protection Agreements, (a) for
any date on or after the date such Interest Rate Protection Agreements have been
closed out and termination values determined in accordance therewith, such
termination values, and (b) for any date prior to the date referenced in clause
(a), the amounts determined as the mark-to-market values for such Interest Rate
Protection Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Interest
Rate Protection Agreements (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transaction Liens” means the Liens on Collateral granted by the Borrowers under
the Security Documents.

“Transactions” means the execution, delivery and performance by each Borrower of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in
Section 871(a) or 881(a) of the Code, or any successor provision (or any
withholding with respect to such Taxes).

“US” and “United States” means the United States of America.

“Voting Stock” means Equity Interests of a Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
directors (or Persons performing similar functions).

“Wilson LC” means the Letter of Credit identified as L/C#18108054 issued by PNC
Bank, National Association in the amount of $21,352,109.59 for the benefit of
U.S. Bank Corporate Trust Services, as Trustee in respect of the Sports
Authority of the County of Wilson, Tennessee, Series 1999.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower and the Agent.

 

-20-



--------------------------------------------------------------------------------

1.2. Terms Generally; Construction

The definitions of terms herein (including those incorporated by reference to
another document) apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun includes the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise:

 

  (a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such Loan Document,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein);

 

  (b) any reference herein to the “Agent”, any “Borrower”, any “Group Company”,
any “LC Issuing Bank”, any “Lender”, any “Lender Party”, any “Party” or any
“Person” shall be construed to include such Person’s successors and assigns;

 

  (c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

 

  (d) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time;

 

  (e) a reference to a time of day is a reference to New York City time;

 

  (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;

 

  (g) the term “applicable law” refers all applicable provisions of (i) laws
(including the common law), statutes, ordinances, treaties, rules, regulations,
orders, decrees, writs, settlement agreements, constitutions, codes,
proclamations, declarations, requirements or determinations of an arbitrator or
a court or any Governmental Authority, (ii) any consents or approvals of any
Governmental Authority and (iii) any orders, decisions, advisory or
interpretative opinions, injunctions, judgments, awards, decrees of, or
agreements with, any Governmental Authority;

 

  (h) all references herein to Articles, Sections, clauses, Exhibits and
Schedules shall be construed to refer to Articles, Sections and clauses of, and
Exhibits and Schedules to, this Agreement;

 

  (i) Article, Section, clause, Schedule and Exhibit references are for ease of
reference only;

 

  (j) “$” and “dollars” denote the lawful currency of the United States of
America; and

 

  (k) a term used in any other Loan Document or in any notice given under or in
connection with any Loan Document has the same meaning in that Loan Document or
notice as in this Agreement.

 

-21-



--------------------------------------------------------------------------------

1.3. Accounting Terms; Changes in GAAP

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP as in effect from
time to time; provided that, if the Company notifies the Agent that the
Borrowers request an amendment of any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof (or if the Agent notifies the Company that the Required Lenders request
an amendment of any provision hereof for such purpose), regardless of whether
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

 

2. THE FACILITY

 

2.1. Commitments

 

  (a) Subject to the terms and conditions set forth herein, each Lender agrees
to make Loans to the Borrowers from time to time during the Availability Period
in an aggregate principal amount that will not at any time result in such
Lender’s Revolving Exposure exceeding its Commitment.

 

  (b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Loans.

 

  (c) The Commitments of the Lenders are several, i.e., the failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, and no Lender shall be responsible for any
other Lender’s failure to make Loans as and when required hereunder.

 

2.2. Loans

 

  (a) Loans Made Ratably. Each Loan shall be made by the Lenders ratably in
accordance with their respective Available Commitments, as the Borrowers may
request (subject to Section 2.10 (Alternate Rate of Interest)) in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan. Any exercise of
such option shall not affect the Borrowers’ obligation to repay such Loan as
provided herein.

 

  (b) Amount of Loans. At the beginning of each Interest Period for any
Borrowing, the aggregate amount of such Borrowing shall be an integral multiple
of $100,000 and not less than $1,000,000; provided that a Borrowing may be in an
aggregate amount that (i) is equal to the entire unused balance of the
Commitments or (ii) is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.17(g) (Reimbursement).

 

  (c) Prior to Maturity Date. Notwithstanding any other provision hereof, the
Borrowers will not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

-22-



--------------------------------------------------------------------------------

  (d) Limitation on Interest Periods. There shall be no more than six
(6) Interest Periods outstanding at any time.

 

  (e) Automatic Continuation. In the event that the Borrowers fail to notify the
Agent of the continuation or conversion of any Loan prior to the end of the
Interest Period for such Loan, that Loan will automatically continue with an
Interest Period of the same duration; provided that if such Interest Period
would end after the Maturity Date, the Interest Period shall end on the Maturity
Date.

 

2.3. Requests to Borrow Loans

 

  (a) Telephonic Request. To request a Borrowing, the Borrowers shall notify the
Agent of such request by telephone not later than:

 

  (i) for Loans other than Daily LIBOR Loans, 10:00 a.m. three (3) Business Days
before the date of the proposed Borrowing; and

 

  (ii) for Daily LIBOR Loans, 3:00 p.m. on the date of the proposed Borrowing.

 

  (b) Written Request. Each telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent of a
written Borrowing Request in a form approved by the Agent and signed by the
relevant Borrower by the time indicated in clause (a) (Telephonic Request)
above. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2 (Loans):

 

  (i) the aggregate amount of such Borrowing;

 

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of “Interest Period”; and

 

  (iv) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4 (Funding of
Loans).

 

  (c) Interest Period Selection. If no Interest Period is specified, the
relevant Borrower will be deemed to have selected an Interest Period of one
(1) month’s duration.

 

  (d) Notice to Lenders. Promptly after it receives a Borrowing Request in
accordance with this Section, the Agent shall advise each Lender as to the
details of such Borrowing Request and the amount of such Lender’s Loan to be
made pursuant thereto.

 

2.4. Funding of Loans

 

  (a) Funding. Each Lender making a Loan hereunder shall wire the principal
amount thereof in immediately available funds to the account of the Agent most
recently designated by it for such purpose by notice to the Lenders by:

 

  (i) for Loans other than Daily LIBOR Loans, 12:00 noon on the proposed date of
such Loan; and

 

-23-



--------------------------------------------------------------------------------

  (ii) for Daily LIBOR Loans, 5:00 p.m. on the proposed date of such Loan.

 

  (b) Crediting Funds. The Agent shall make the funds described in clause (a)
(Funding) above available to the Borrowers by promptly crediting the amounts so
received, in like funds, to an account of the Borrowers maintained with the
Agent and designated by the Borrowers in the applicable Borrowing Request;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.17(g) (Reimbursement) will be remitted by the Agent to the
LC Issuing Banks.

 

  (c) Funding by Lenders; Presumption By Agent. Unless the Agent receives notice
from a Lender before the proposed date of any Borrowing that such Lender will
not make its share of such Borrowing available to the Agent, the Agent may
assume that such Lender has made such share available on such date in accordance
with clause (a) (Funding) above and may, in reliance on such assumption, make a
corresponding amount available to the Borrowers. If a Lender has not in fact
made its share of such Borrowing available to the Agent, such Lender and the
Borrowers severally agree to pay to the Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the LIBOR Rate. If the Borrowers and such
Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Agent.

 

2.5. Termination or Reduction of Commitments

 

  (a) Maturity. Unless previously terminated, the Commitments will terminate on
the Maturity Date.

 

  (b) Option to Terminate or Reduce. The Borrowers may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) the amount of each
reduction of the Commitments shall be not less than $5,000,000 or integral
multiples thereof and (ii) the Borrowers shall not terminate or reduce the
Commitments if after giving effect thereto and to any concurrent prepayment of
Loans pursuant to Section 2.7 (Optional Prepayments), the total Revolving
Exposures would exceed the total Commitments.

 

  (c) Notice of Termination or Reduction. The Borrowers shall notify the Agent
of any election to terminate or reduce the Commitments under clause (b) (Option
to Terminate or Reduce) above at least three (3) Business Days before the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly after it receives any such notice, the
Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Borrowers pursuant to this Section will be irrevocable. Any termination or
reduction of the Commitments will be permanent and will be made ratably among
the Lenders in accordance with their respective Commitments.

 

-24-



--------------------------------------------------------------------------------

  (d) Scheduled Reduction of Commitments. The Borrowers shall reduce the total
Commitments (and, if necessary, prepay Loans in accordance with Section 2.7
(Optional Prepayments) so that the total Revolving Exposures do not exceed the
total Commitments) on each date set forth below to the aggregate amount set
forth opposite such date:

 

Date

   Total Commitments  

03/31/12

   $ 60,000,000   

03/31/13

   $ 55,000,000   

 

2.6. Payment at Maturity; Evidence of Indebtedness

 

  (a) Payment of Principal. The Borrowers jointly and severally unconditionally
promise to pay to the Agent on or before the Maturity Date (or on any earlier
date on which the Loans become due and payable as required by the stated
provisions of this Agreement), for the account of each Lender, the then unpaid
principal amount of such Lender’s Loans.

 

  (b) Lender Maintenance of Accounts. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time.

 

  (c) Agent Maintenance of Accounts. The Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder and each Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

  (d) Accounts as Evidence. The entries made in the accounts maintained pursuant
to clauses (b) (Lender Maintenance of Accounts) and (c) (Agent Maintenance of
Accounts) above shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that any failure by any Lender or the
Agent to maintain such accounts or any error therein shall not affect the
Borrowers’ obligation to repay the Loans in accordance with the terms of this
Agreement.

 

  (e) Notes as Evidence. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4 (Successors and Assigns)) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

2.7. Optional Prepayments

 

  (a) Optional Prepayments. The Borrowers will have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
provisions of this Section.

 

-25-



--------------------------------------------------------------------------------

  (b) Allocation of Prepayments. Before any prepayment of Borrowings hereunder,
the Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to clause (e)
(Notice of Prepayments) below.

 

  (c) Partial Prepayments. Each partial prepayment of a Borrowing shall be in an
amount that would be permitted under Section 2.2(b) (Loans). Each partial
prepayment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

 

  (d) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.9 (Interest).

 

  (e) Notice of Prepayments. The Borrowers shall notify the Agent by telephone
(confirmed by telecopy) of any prepayment of any Borrowing hereunder not later
than 11:00 a.m. three (3) Business Days before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid, and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly after it receives any such notice, the Agent shall advise
the Lenders of the contents thereof.

 

2.8. Fees

 

  (a) Commitment Fee. The Borrowers shall pay to the Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Margin on the
average daily unused amount of each Commitment of such Lender as from the
Closing Date to the date on which the Commitments terminate. Accrued commitment
fees will be payable in arrears on the last day of March, June, September and
December of each year and the day when the Commitments terminate, commencing on
the first such day to occur after the date hereof. All commitment fees will be
computed on the basis of a year of 360 days and will be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees with respect to Commitments, a Lender’s
Commitment will be deemed to be used to the extent of its Revolving Exposure.

 

  (b) Arrangement Fee. The Borrowers shall pay to the Lead Arranger, for its own
account, an arrangement fee in accordance with the terms of the relevant Fee
Letter.

 

  (c) Up-Front Fee. The Borrowers shall pay to the Agent, for the account of
each Lender, an up-front fee in accordance with the terms of the relevant Fee
Letter.

 

  (d)

Participation Fee. The Borrowers shall pay (i) to the Agent for the account of
each Lender a participation fee with respect to their respective participations
in Letters of Credit, which shall accrue for each day, at the Applicable Margin
that applies to Loans, on the amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) on such day,
during the period from the Closing Date to the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each LC Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) of the LC Participating Banks to which such LC Issuing Bank
granted a participation in one or more Letters of Credit, as applicable, during
the period

 

-26-



--------------------------------------------------------------------------------

 

from the Closing Date to the later of the date on which the Commitments
terminate and the date on which there ceases to be any LC Exposure, as well as
such LC Issuing Bank’s standard fees with respect to issuing, amending, renewing
or extending any Letter of Credit or processing drawings thereunder.
Participation fees and fronting fees accrued through the last day of March,
June, September and December of each year will be payable on such day (or, if
such day is not a Business Day, on the immediately preceding Business Day),
commencing on the first such date to occur after the Closing Date; provided that
all such fees accrued to the date on which the Commitments terminate will be
payable on such date, and any such fees accruing after such date will be payable
on demand. Any other fees payable to the LC Issuing Banks pursuant to this
clause (d) will be payable within five (5) days after demand. All such
participation fees and fronting fees will be computed on the basis of a year of
360 days and will be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

  (e) Agency Fee. The Borrowers shall pay to the Agent, for its own account, an
annual agency fee in the amount of $12,500 payable on the Closing Date and each
anniversary thereafter.

 

  (f) Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Agent (or to any LC Issuing Bank, in
the case of fees payable to it) for distribution, in the case of commitment fees
and participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

2.9. Interest

 

  (a) Amount of Interest. The Loans comprising each Borrowing shall bear
interest for each Interest Period in effect for such Borrowing at the LIBOR Rate
for such Interest Period plus the Applicable Margin; provided that, with respect
to any Loan outstanding at the time an increase in interest rate pursuant to
clause (b) (Default Interest) below becomes effective, upon the expiration of
its Interest Period, such Loan shall thereupon bear interest at the Alternate
Rate plus the Applicable Margin with an Interest Period of one (1) month.

 

  (b) Default Interest. Immediately upon the occurrence and during the
continuance of an Event of Default under Section 8(a) (Failure to Pay), 8(e)
(Involuntary Proceedings) or 8(f) (Voluntary Proceedings) or at the election of
the Required Lenders upon the occurrence and during the continuance of any other
Event of Default, all outstanding Obligations under the Loan Documents shall
thereafter bear interest (including post-petition interest in any proceeding
under any Debtor Relief Law) payable on demand at a rate that is two percent
(2%) plus the rate otherwise applicable to Loans as provided in clause (a)
(Amount of Interest) above.

 

  (c) Payment of Interest. The Borrowers jointly and severally unconditionally
promise to pay to the Agent for the accounts of the Lenders interest accrued on
each Loan in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) upon any repayment of any
Loan, interest accrued on the principal amount repaid shall be payable on the
date of such repayment and (ii) upon any conversion of a Loan before the end of
the current Interest Period therefor, interest accrued on such Loan shall be
payable on the effective date of such conversion.

 

-27-



--------------------------------------------------------------------------------

  (d) Computation of Interest. All interest hereunder will be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Rate at times when the Alternate Rate is based on the Prime Rate will
be computed on the basis of a year of 365 days (or 366 days in a leap year).
Interest will be payable for the actual number of days elapsed, including the
first day but excluding the last day. Each applicable Alternate Rate or LIBOR
Rate shall be determined by the Agent, and its determination thereof will be
conclusive absent manifest error.

 

  (e) Maximum Rate of Interest. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged or otherwise
received by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
clause (e) shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such Lender shall have received such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of payment.

 

2.10. Alternate Rate of Interest

If before the beginning of any Interest Period for a Borrowing the Agent
determines (which determination will be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period, then the Agent shall give notice thereof to the Company
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, “LIBOR Rate” with respect to such
Borrowing for such Interest Period shall be the Alternative Rate.

 

2.11. Increased Costs

 

  (a) Increased Costs Generally. If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the LIBOR Rate) or LC Issuing
Bank; or

 

  (ii) subject any Lender, LC Issuing Bank or Recipient to any Tax of any kind
whatsoever with respect to this Agreement, any other Loan Document, any Letter
of Credit, any participation in a Letter of Credit or any Loan made by it, or
change the basis of taxation of payments to such Lender, LC Issuing Bank or
Recipient in respect thereof (except for Indemnified Taxes) on its loans, loan
principal, Letters of Credit, commitments, or other obligations, or its
deposits, reserves or other liabilities or capital attributable thereto or Other
Taxes covered by Section 2.13 (Taxes) and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender, LC Issuing Bank or
Recipient); or

 

-28-



--------------------------------------------------------------------------------

  (iii) impose on any Lender or LC Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein,

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make Loans) or to
increase the cost to such Lender, LC Issuing Bank or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
any amount received or receivable by the Agent or such Lender, LC Issuing Bank
or other Recipient hereunder (whether of principal, interest or otherwise), then
upon the request of the Agent or such Lender, LC Issuing Bank or other
Recipient, the Borrowers shall pay to the Agent or such Lender, LC Issuing Bank
or other Recipient, as the case may be, such additional amount or amounts as
will compensate it for such additional cost incurred or reduction suffered.

 

  (b) Capital Requirements. If any Lender or LC Issuing Bank determines that any
Change in Law affecting such Lender or LC Issuing Bank or any lending office of
such Lender or such Lender’s or LC Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or LC Issuing Bank’s capital or on the capital of
such Lender’s or LC Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such LC Issuing Bank, to a level below that which such Lender
or LC Issuing Bank or such Lender’s or LC Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or LC Issuing Bank’s policies and the policies of such Lender’s or LC
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrowers shall pay to such Lender or LC Issuing Bank, as the case
may be, such additional amount or amounts as will compensate it or its holding
company for any such reduction suffered.

 

  (c) Certificates of Reimbursement. A certificate of a Lender or LC Issuing
Bank setting forth the amount or amounts necessary to compensate it or its
holding company, as the case may be, as specified in clause (a) (Increased Costs
Generally) or (b) (Capital Requirements) above shall be delivered to the Company
and shall be conclusive absent manifest error. The Borrowers shall pay such
Lender or LC Issuing Bank, as the case may be, the amount shown as due on any
such certificate within five (5) days after receipt thereof.

 

  (d) Delay in Requests. Failure or delay by any Lender or LC Issuing Bank to
demand compensation pursuant to this Section will not constitute a waiver of its
right to demand such compensation; provided that the Borrowers will not be
required to compensate a Lender or LC Issuing Bank pursuant to this Section for
any increased cost or reduction incurred more than 270 days before it notifies
the Company of the Change in Law giving rise to such increased cost or reduction
and of its intention to claim compensation therefor. However, if the Change in
Law giving rise to such increased cost or reduction is retroactive, then the
270-day period referred to above will be extended to include the period of
retroactive effect thereof.

 

-29-



--------------------------------------------------------------------------------

2.12. Break Funding Payments

 

  (a) Break Funding Requirements. If:

 

  (i) any principal of any Loan is repaid on a day other than the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default);

 

  (ii) any Loan is converted on a day other than the last day of an Interest
Period applicable thereto;

 

  (iii) the Borrowers fail to borrow, convert, continue or prepay any Loan on
the date specified in any notice delivered pursuant hereto; or

 

  (iv) any Loan is assigned on a day other than the last day of an Interest
Period applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.15 (Lender’s Obligation to Mitigate; Replacement of Lenders),

then the Borrowers shall jointly and severally compensate each Lender for its
loss, cost and expense attributable to such event.

 

  (b) Break Funding Amount. In the case of a Loan, such loss, cost and expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of:

 

  (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the end
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have begun on the
date of such failure); over

 

  (ii) the amount which such Lender would have obtained by placing an amount
equal to the principal amount received by it on deposit with a leading bank in
the eurodollar market for such period.

 

  (c) Notice of Break Funding. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within five (5) days after receipt thereof.

 

2.13. Taxes

For purposes of this Section 2.13 (Taxes), the term “Lender” includes the LC
Issuing Banks.

 

  (a)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrowers under the Loan Documents shall be made free and clear of and
without deduction or withholding for any Taxes; provided that, if any applicable
law requires (as determined in the good faith discretion of an applicable
Withholding Agent) the deduction or withholding of Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall make such
deduction and timely pay the full

 

-30-



--------------------------------------------------------------------------------

 

amount deducted to the relevant Governmental Authority in accordance with
applicable law; provided further, that if such Tax is an Indemnified Tax, then:

 

  (i) the sum payable will be increased as necessary so that, after all required
deductions (including deductions applicable to additional sums payable under
this Section) are made, each relevant Lender Party or Recipient receives an
amount equal to the sum it would have received had no such deductions been made;

 

  (ii) the Borrowers shall make such deductions; and

 

  (iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

For the avoidance of doubt, if any Indemnified Taxes are withheld by any Person
other than a Withholding Agent (e.g., US federal withholding Taxes that are
withheld by a Lender that is a US partnership), the amount payable by the
Borrowers shall not be increased under this Section, but the affected Beneficial
Owners shall be entitled to seek indemnification for such Indemnified Taxes
under clause (c)(i) (Indemnification by the Borrowers) below.

 

  (b) Payment of Other Taxes by the Borrowers. In addition, the Borrowers shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

 

  (c) Indemnification by the Borrowers and the Lenders.

 

  (i) Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Lender Party and each Recipient (and if such Lender
Party or Recipient is not the Beneficial Owner, the Beneficial Owner), within
five (5) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by such Lender Party, Recipient
or Beneficial Owner with respect to any payment by or obligation of the
Borrowers under the Loan Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment delivered to the Company by a
Lender Party on its own behalf (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender Party, shall be conclusive absent
manifest error. Any indemnification claim by a Beneficial Owner that is not a
Recipient shall be asserted by the applicable Recipient on behalf of such
Beneficial Owner. In addition, the Borrowers shall jointly and severally
indemnify each Recipient and Beneficial Owner, within five (5) days after demand
therefor, for any incremental Taxes that may become payable by such Recipient or
Beneficial Owner as a result of any failure of the Borrowers to pay any Taxes
when due to the appropriate Governmental Authority or to deliver to the Agent,
pursuant to clause (e) (Status of Lenders) below, documentation evidencing the
payment of Taxes.

 

-31-



--------------------------------------------------------------------------------

  (ii) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within five (5) days after demand therefor, for any Indemnified Taxes
(but only to the extent that the Borrowers have not already indemnified the
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrowers to do so) in each case attributable to such Lender that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the Agent.

 

  (d) Evidence of Payments. As soon as practicable after the Borrowers pay any
Taxes to a Governmental Authority pursuant to this Section 2.13, the Borrowers
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

  (e) Status of Lenders.

 

  (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the laws of the United States, or any treaty to which the
United States is a party, with respect to payments under any Loan Document shall
deliver to the Company (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Foreign Lender has received written notice from the Borrowers
advising it of the availability of such exemption or reduction and supplying all
applicable documentation. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B)(1) through (ii)(B)(4) and (ii)(C) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. If any such Foreign
Lender becomes subject to any Tax because it fails to comply with this
clause (i) as and when prescribed by applicable law, the Borrowers shall take
such steps as such Foreign Lender shall reasonably request to assist such
Foreign Lender to recover such Tax.

 

  (ii) Without limiting the generality of the foregoing:

 

  (A)

any Lender that is a “United States Person” (as defined in section 7701(a)(30)
of the Code) shall deliver to the Company and the Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of the

 

-32-



--------------------------------------------------------------------------------

 

Borrowers or the Agent), executed originals of IRS Form W-9 certifying, to the
extent such Lender is legally entitled to do so, that such Lender is exempt from
US Federal backup withholding tax; and

 

  (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Agent), whichever of the following is
applicable:

 

     (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two (2) duly executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, US federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

     (2) two duly executed originals of IRS Form W-8ECI;

 

     (3) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) two (2) copies of a
certificate to the effect that (A) such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) the interest payments in question are not effectively connected with a
US trade or business conducted by such Foreign Lender (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN;

 

     (4) to the extent a Foreign Lender is not the Beneficial Owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), two (2) duly executed originals of IRS Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, US Tax Compliance Certificate,
Form W-9, and/or other certification documents from each Beneficial Owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more Beneficial Owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
US Tax Compliance Certificate on behalf of each such Beneficial Owner; or

 

-33-



--------------------------------------------------------------------------------

     (5) executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Agent to determine
the withholding or deduction required to be made.

 

  (C) If a payment made to a Lender under any Loan Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrowers or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Agent as may be necessary for the
Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

 

  (f) Survival. Each party’s obligations under this Section 2.13 shall survive
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

2.14. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

  (a)

Payments Generally. The Borrowers shall jointly and severally make each payment
required to be made by them under the Loan Documents (whether of principal,
interest or fees, or reimbursement of LC Disbursements, or amounts payable under
Section 2.11 (Increased Costs), 2.12 (Break Funding Payments) or 2.13 (Taxes) or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before 12:00 noon),
on the date when due, in immediately available funds, without set-off or
counterclaim. Any amount received after such time on any day may, in the
discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Agent at its offices at Wilmington, Delaware, except
payments to be made directly to an LC Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.11 (Increased Costs), 2.12
(Break Funding Payments), 2.13 (Taxes) and 10.3 (Expenses; Indemnity; Damage
Waiver) shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Agent shall distribute any such payment received by it for the account of
any other Person to the appropriate recipient promptly after receipt thereof.
Unless otherwise specified herein, if

 

-34-



--------------------------------------------------------------------------------

 

any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment will be extended to the next succeeding Business Day
and, if such payment accrues interest, interest thereon will be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

 

  (b) Insufficiency of Funds. If at any time insufficient funds are received by
and available to the Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

  (c) Application of Proceeds. After the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the direction of the Required
Lenders shall, apply all proceeds of the Collateral, subject to the provisions
of this Agreement:

 

  (i) first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts (including fronting fees but
excluding participation fees described in Section 2.8(d) (Participation Fees))
then due and payable to the Agent and the LC Issuing Banks until paid in full;

 

  (ii) second, ratably to pay the Obligations in respect of any fees and
indemnities then due and payable to the Lenders until paid in full;

 

  (iii) third, ratably to pay the Obligations in respect of interest and
participation fees described in Section 2.8(d) (Participation Fees) then due and
payable until paid in full;

 

  (iv) fourth, ratably to pay principal of the Loans (accompanied by a
dollar-for-dollar reduction in the Commitments), unreimbursed LC Disbursements
and amounts outstanding under the Interest Rate Protection Agreements, in each
case until paid in full and thereafter to Cash Collateralize all Letters of
Credit in full;

 

  (v) fifth, to the ratable payment of all other Obligations then due and
payable;

 

  (vi) last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
applicable law.

 

  (d)

Sharing Amongst Lenders. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, any of its participations in LC Disbursements or
other obligations hereunder resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon and other such obligations greater
than its pro rata share as provided herein, then such Lender shall (i) notify
the Agent of such fact and (ii) purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements and other such obligations
of other Lenders, or make such other adjustments as shall be equitable to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and

 

-35-



--------------------------------------------------------------------------------

 

accrued interest on their respective Loans and participations in LC
Disbursements and other amounts owing to them; provided that:

 

  (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

  (ii) the provisions of this clause shall not apply to (A) any payment made by
the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Group Companies or Affiliates thereof (as to which the provisions of this
clause shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

  (e) Clawback. Unless, before the date on which any payment is due to the Agent
for the account of one or more Lender Parties hereunder, the Agent receives from
any Borrower notice that the Borrowers will not make such payment, the Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance on such assumption, distribute to each relevant
Lender Party the amount due to it. In such event, if the Borrowers have not in
fact made such payment, each Lender Party severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation.

 

  (f) Set-off. If any Lender fails to make any payment required to be made by it
pursuant to Section 2.4(c) (Funding by Lenders; Presumption by Agent),
clause (e) (Clawback) above, Section 2.17(f) (Participations), Section 2.17(g)
(Reimbursement) or Section 10.3(c) (Reimbursement by Lenders), the Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

2.15. Lender’s Obligation to Mitigate; Replacement of Lenders

 

  (a)

Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.11 (Increased Costs), or if the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13 (Taxes), then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or

 

-36-



--------------------------------------------------------------------------------

 

reduce amounts payable pursuant to Section 2.11 (Increased Costs) or 2.13
(Taxes), as the case may be, in the future, (ii) would not subject such Lender
to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender. The Borrowers shall pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

  (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11 (Increased Costs), or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13 (Taxes), or if any Lender has declined or is
unable to designate a different lending office in accordance with clause (a)
(Designation of a Different Lending Office) above, or if any Lender becomes a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.4 (Successor and Assigns)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

  (i) the Company shall have received the prior written consent of the Agent
(and, if a Commitment is being assigned, the LC Issuing Banks), which consents
shall not unreasonably be withheld;

 

  (ii) the Borrowers shall have paid to the Agent the assignment fee specified
in Section 10.4 (Successor and Assigns);

 

  (iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and the other Loan Documents, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

 

  (iv) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 (Increased Costs) or payments required to be
made pursuant to Section 2.13 (Taxes), such assignment will result in a material
reduction in such compensation or payments;

 

  (v) such assignment does not conflict with applicable law; and

 

  (vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrowers to require such assignment cease to apply.

 

-37-



--------------------------------------------------------------------------------

2.16. Cash Management Loans

 

  (a) Subject to the terms and conditions set forth herein, the Cash Management
Bank agrees to make Cash Management Loans to each Borrower from time to time
during the Availability Period, in each case in an amount that:

 

  (i) will not result in the aggregate outstanding principal amount of all Cash
Management Loans exceeding $2,500,000;

 

  (ii) does not exceed the Cash Management Bank’s Available Commitment; and

 

  (iii) will not result in the total Revolving Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, a Borrower may borrow, prepay and reborrow Cash
Management Loans.

 

  (b) The Cash Management Bank shall make each Cash Management Loan available to
the relevant Borrower, and each Borrower shall reimburse each Cash Management
Loan, in accordance with the terms of the Cash Management Agreement.

 

2.17. Letters of Credit

 

  (a) General. Subject to the terms and conditions set forth herein, each
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Agent and the LC Issuing Banks, from time to
time during the Availability Period. If the terms and conditions of any form of
letter of credit application or other agreement submitted by a Borrower to, or
entered into by a Borrower with, an LC Issuing Bank relating to any Letter of
Credit are not consistent with the terms and conditions of this Agreement, the
terms and conditions of this Agreement shall control.

 

  (b) Notice of Issuance, Amendment, Renewal or Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant LC Issuing Bank) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, to the relevant LC Issuing Bank and the Agent by
10:00 a.m. at least five (5) Business Days in advance of the requested date of
issuance, amendment, renewal or extension, and specifying:

 

  (i) the requested date of issuance, amendment, renewal or extension (which
shall be a Business Day);

 

  (ii) the date on which such Letter of Credit is to expire (which shall comply
with clause (e) (Expiration Date) below);

 

  (iii) the amount of such Letter of Credit;

 

  (iv) the name and address of the beneficiary thereof; and

 

  (v) such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.

 

-38-



--------------------------------------------------------------------------------

  (c) Application. If requested by the relevant LC Issuing Bank, the Borrowers
also shall submit a letter of credit application on such LC Issuing Bank’s
standard form in connection with any request for a Letter of Credit.

 

  (d) Maximum Amount. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
Revolving Exposure of the relevant LC Issuing Bank will not exceed its
Commitments, (ii) the total LC Exposure will not exceed $21,353,000 and
(iii) the total Revolving Exposures will not exceed the total Commitments.

 

  (e) Expiration Date. Each Letter of Credit shall expire at or before the close
of business on the earlier of (i) the July 1st after such Letter of Credit is
issued (or, in the case of any renewal or extension thereof, the July 1st after
such renewal or extension) and (ii) the Maturity Date.

 

  (f) Participations. Effective upon the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof or, with respect
to the Wilson LC, upon the Closing Date) and without any further action on the
part of the relevant LC Issuing Bank or the Lenders, such LC Issuing Bank grants
to each relevant LC Participating Lender, and such LC Participating Lender shall
acquire from such LC Issuing Bank, a participation in such Letter of Credit
equal to such LC Participating Lender’s Applicable Percentage of the aggregate
amount available to be drawn thereunder. Pursuant to such participations, each
LC Participating Lender agrees to pay to the Agent, for the account of such LC
Issuing Bank, such LC Participating Lender’s Applicable Percentage of (i) each
LC Disbursement made by such LC Issuing Bank and not reimbursed by the Borrowers
on the date due as provided in clause (g) (Reimbursement) below and (ii) any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each LC Participating Lender’s obligation to acquire participations and make
payments pursuant to this clause is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
Promptly following the issuance of a Letter of Credit, the LC Issuing Bank shall
identify the LC Participating Lenders under such Letter of Credit to the Agent.

 

  (g) Reimbursement. If an LC Issuing Bank makes any LC Disbursement under a
Letter of Credit, the Borrowers shall jointly and severally reimburse such LC
Disbursement by paying an amount equal to such LC Disbursement to the Agent in
the following manner:

 

  (i) if the Borrowers receive notice of such LC Disbursement before 3:00 p.m.
on the day that such LC Disbursement is to be made, not later than 5:00 p.m. on
such day; or

 

  (ii) if the Borrowers do not receive notice of such LC Disbursement before
3:00 p.m. on the day that such LC Disbursement is to be made, not later than
12:00 noon on the next Business Day,

 

-39-



--------------------------------------------------------------------------------

provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.3 (Requests to Borrow Loans)
or Section 2.16 (Cash Management Loans) that such payment be made with the
proceeds of a Daily LIBOR Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Borrowing. If the Borrowers fail to make such payment
when due, the Agent shall notify each LC Participating Lender of the applicable
LC Disbursement, the payment then due from the Borrowers in respect thereof and
such LC Participating Lender’s Applicable Percentage thereof. Promptly after it
receives such notice, each LC Participating Lender shall pay to the Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as is provided in Section 2.4 (Funding of Loans) with respect to Loans
made by such LC Participating Lender (and Section 2.4(c) (Funding by Lenders;
Presumption by Agent) shall apply, mutatis mutandis, to such payment obligations
of the LC Participating Lenders), and the Agent shall promptly pay to the LC
Issuing Banks the amounts so received by it from the LC Participating Lenders.
If an LC Participating Lender makes a payment pursuant to this clause to
reimburse an LC Issuing Bank for any LC Disbursement (other than by funding
Loans as contemplated above), (i) such payment will not constitute a Loan and
will not relieve the Borrowers of their obligation to reimburse such LC
Disbursement and (ii) such LC Participating Lender will be subrogated to its pro
rata share of such LC Issuing Bank’s claim against the Borrowers for such
reimbursement. Promptly after the Agent receives any payment from the Borrowers
pursuant to this clause, the Agent will distribute such payment to the LC
Issuing Banks or, if LC Participating Lenders have made payments pursuant to
this clause to reimburse the LC Issuing Banks, then to such LC Participating
Lenders and the LC Issuing Banks as their interests may appear.

 

  (h) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in clause (g) (Reimbursement) above shall be joint and
several, absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement, any other Loan Document,
or any term or provision therein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by an LC Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrowers’ obligations hereunder. None
of the Agent, the Lenders, the LC Issuing Banks and their respective Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the relevant
LC Issuing Bank; provided that the foregoing shall not excuse the relevant LC
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are waived by
the Borrowers to the extent permitted by applicable law) suffered by the
Borrowers that are caused by such LC Issuing Bank’s

 

-40-



--------------------------------------------------------------------------------

 

failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In the absence
of gross negligence or willful misconduct on the part of such LC Issuing Bank
(as finally determined by a court of competent jurisdiction), such LC Issuing
Bank shall be deemed to have exercised care in each such determination. Without
limiting the generality of the foregoing, the parties agree that, with respect
to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the relevant LC Issuing Bank
may, in its sole discretion, either (A) accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or (B) refuse to accept and make payment
upon such documents if such documents do not strictly comply with the terms of
such Letter of Credit.

 

  (i) Disbursement Procedures. Each LC Issuing Bank shall, promptly after its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each LC Issuing Bank shall promptly notify the
Agent and the Company by telephone (confirmed by telecopy) of a demand for
payment and whether such LC Issuing Bank has made or will make an LC
Disbursement pursuant thereto; provided that any failure to give or delay in
giving such notice will not relieve the Borrowers of their joint and several
obligations to reimburse the LC Issuing Banks and the Lenders with respect to
any such LC Disbursement.

 

  (j) Interim Interest. Unless the Borrowers reimburse an LC Disbursement in
full on the day it is made, the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Daily LIBOR Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to clause (g)
(Reimbursement) above, then Sections 2.9(b) (Default Interest) and 2.9(c)
(Payment of Interest) shall apply. Interest accrued pursuant to this clause
shall be for the account of the relevant LC Issuing Bank, except that a pro rata
share of interest accrued on and after the day that any LC Participating Lender
reimburses such LC Issuing Bank for a portion of such LC Disbursement pursuant
to clause (g) (Reimbursement) above shall be for the account of such LC
Participating Lender.

 

  (k) Replacement of LC Issuing Bank. An LC Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Agent, the replaced LC
Issuing Bank and the successor LC Issuing Bank; provided that such successor LC
Issuing Bank must have an investment grade credit rating with Moody’s Investors
Service, Inc. The Agent shall notify the Lenders of any such replacement. At the
time any such replacement becomes effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced LC Issuing Bank pursuant to
Section 2.8(d) (Participation Fee). On and after the effective date of any such
replacement, (i) the successor LC Issuing Bank will have all the rights and
obligations of an LC Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term “LC
Issuing Bank” will be deemed to refer to such successor or to any previous LC
Issuing Bank, or to such successor and all previous LC Issuing Banks, as the
context shall require. After an LC Issuing Bank is replaced, it will remain a
party hereto and will continue to have all the rights and obligations of an LC
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
before such replacement, but will not be required to issue additional Letters of
Credit.

 

-41-



--------------------------------------------------------------------------------

  (l) Cash Collateralization. If an Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposures representing at least 51% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this clause, the Borrowers
shall deposit in the Cash Collateral Account an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral will become effective
immediately, and such deposit will become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrowers described in Section 8(e) (Involuntary
Proceedings) or Section 8(f) (Voluntary Proceedings). Any amount so deposited
(including any earnings thereon) will be withdrawn from the Cash Collateral
Account by the Agent and applied to pay LC Reimbursement Obligations as they
become due; provided that (i) if at any time all Events of Default have been
cured or waived, such amount (to the extent not theretofore so applied) will be
returned to the Borrowers upon request and (ii) if at any time the maturity of
the Loans has been accelerated, such amount (to the extent not theretofore so
applied or returned) will be applied to pay the Obligations as provided in
Section 2.14 (Payments Generally; Pro Rata Treatment; Sharing of Set-offs).

 

  (m) Cash Collateral for Defaulting Lender. At any time that there shall exist
a Defaulting Lender, within one (1) Business Day following the written request
of the Agent or an LC Issuing Bank (with a copy to the Agent), the Borrowers
shall deposit in the Cash Collateral Account an amount equal to such LC Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 10.5(d) (Reallocation of Participations to Reduce
Fronting Exposure) and any Cash Collateral provided by such Defaulting Lender).

 

  (A) Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the Agent, for
the benefit of the LC Issuing Banks, and agree to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of LC Exposures, to be
applied pursuant to clause (B) (Application) below. If at any time the Agent
determines that such Cash Collateral is subject to any right or claim of any
Person other than the Agent and the LC Issuing Banks as herein provided, the
Borrowers will, promptly upon demand by the Agent, pay or provide to the Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

  (B) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.17 (Letters of Credit)
or Section 10.5 (Defaulting Lenders) in respect of Letters of Credit shall be
applied to the satisfaction of any Defaulting Lender’s obligation to fund
participations in respect of LC Exposures (including, as to Cash Collateral
provided by such Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

-42-



--------------------------------------------------------------------------------

  (C) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuing Banks’ Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.17
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Agent and the LC Issuing Banks that there exists
excess Cash Collateral; provided that, subject to Section 10.5 (Defaulting
Lenders), the Person providing Cash Collateral and the LC Issuing Banks may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

  (n) Reallocation of Revolving Exposure Upon Termination. Upon the termination
of a Letter of Credit, the participations in the Loans outstanding at such time
shall be reallocated amongst the Lenders such that their Revolving Exposures
(including any remaining LC Exposure) are commensurate with their Applicable
Percentages (provided that, if the remaining LC Exposure of any LC Issuing Bank
or LC Participating Lender are greater than its Applicable Percentage of the
total Revolving Exposures, such LC Issuing Bank or LC Participating Lender will
not be reallocated any Loans and the outstanding Loans will be reallocated
amongst the other Lenders commensurate with their Applicable Percentages
calculated without regard to the Commitments of such LC Issuing Bank or LC
Participating Lender) but only to the extent that the conditions set forth in
Section 3.2 (Each Extension of Credit) are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time).

 

2.18. Cross-Guaranty; Waiver Of Suretyship Defenses; Subordination

 

  (a) Cross-Guaranty. Each Borrower hereby jointly and severally and
unconditionally and irrevocably guarantees to the Lender Parties the payment in
full of all of the Obligations of the other Borrowers and further jointly and
severally and unconditionally and irrevocably guarantees the due performance by
the other Borrowers of their respective duties and covenants made in favor of
the Lender Parties hereunder and the other Loan Documents. In no event shall the
obligation of any Borrower under this cross-guaranty exceed the maximum amount
such Borrower could guarantee under any bankruptcy, insolvency or other similar
law.

 

  (b) Guaranty Absolute. Each Borrower agrees that neither this cross-guaranty
nor the joint and several liability of the Borrowers provided in this Agreement
nor the Lender Parties’ liens and rights in any of the Collateral shall be
impaired or affected by:

 

  (i) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

  (ii) any modification, supplement, extension or amendment of any contract or
agreement to which the parties hereto may hereafter agree (including any
increase in the amount of the Obligations);

 

-43-



--------------------------------------------------------------------------------

  (iii) any taking, modification, release, non-perfection or other alteration of
any of the rights of the Lender Parties with respect to any of the Collateral;

 

  (iv) any delay, extension of time, renewal, compromise or other indulgence
granted by the Agent with respect to any of the Obligations;

 

  (v) any other agreements or arrangements whatsoever with the other Borrowers
or with any other Person, including any claim, set-off, defense or other right
that any Borrower may have at any time against any other Person; or

 

  (vi) any other circumstance that might constitute a defense available to, or a
discharge of, any Borrower.

Each Borrower hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound thereby as fully and effectively as if it had expressly agreed thereto in
advance. The liability of each Borrower hereunder is direct and unconditional as
to all of the Obligations, and may be enforced without requiring the Lender
Parties first to resort to any other right, remedy or security.

 

  (c) Effectiveness. This Section 2.18 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lender Parties or
any other Person upon the insolvency, bankruptcy or reorganization of the
Borrowers or otherwise, all as though such payment had not been made.

 

  (d) Waiver. Each Borrower hereby waives:

 

  (i) promptness and diligence;

 

  (ii) notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Section 2.18 and any requirement that the Lender
Parties exhaust any right or take any action against any other Person or any
Collateral;

 

  (iii) any right to compel or direct any Lender Party to seek payment or
recovery of any amounts owed under this Section 2.18 from any one particular
fund or source or to exhaust any right or take any action against any other
Person or any Collateral;

 

  (iv) any requirement that any Lender Party protect, secure, perfect or insure
any security interest or Lien on any property subject thereto or exhaust any
right to take any action against any other Person or any Collateral; and

 

  (v) any other defense available to any Borrower (other than payment of the
Obligations).

Each Borrower agrees that the Lender Parties shall have no obligation to marshal
any assets in favor of any Borrower or against, or in payment of, any or all of
the Obligations. Each Borrower acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this clause is knowingly made in contemplation of such
benefits. Each Borrower hereby waives any

 

-44-



--------------------------------------------------------------------------------

right to revoke this Section 2.18, and acknowledges that this Section 2.18 is
continuing in nature and applies to all Obligations, whether existing now or in
the future.

 

  (e) Continuing Guaranty; Assignments. This Section 2.18 is a continuing
guaranty and shall (i) remain in full force and effect until the later of
(A) the cash payment in full of the Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this Section 2.18 and (B) the Maturity Date, (ii) be binding upon each
Borrower, its successors and assigns and (iii) inure to the benefit of and be
enforceable by the Lender Parties and their successors, pledgees, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender Party may pledge, assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or any portion of its Commitments and its Loans owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender Party herein or otherwise.

 

  (f) Postponement of Subrogation. Until all of the Obligations are paid in
full, no Borrower shall have any right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to security for any of the
Obligations, and nothing shall discharge or satisfy the liability of a Borrower
hereunder, until the full, final and absolute payment and performance of all of
the Obligations at any time after all commitments of the Lenders under this
Agreement are terminated. Any and all present and future debts and obligations
of each Borrower to each other Borrower are hereby waived and postponed in favor
of and subordinated to the full payment and performance of all present and
future Obligations. If any amount shall be paid to any Borrower in violation of
this clause at any time prior to the later of the payment in full in cash of the
Obligations and all other amounts payable under this Section 2.18 and the
Maturity Date, such amount shall be held in trust for the benefit of the Lender
Parties and shall forthwith be paid to the Lender Parties to be credited and
applied to the Obligations and all other amounts payable under this
Section 2.18, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as Collateral for any Obligations or other amounts
payable under this Section 2.18 thereafter arising. If (i) any Borrower shall
make payment to the Lender Parties of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under this
Section 2.18 shall be paid in full in cash and (iii) the Maturity Date shall
have occurred, the Lender Parties will, at such Borrower’s request and expense,
execute and deliver to such Borrower appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Borrower of an interest in the Obligations resulting from
such payment by such Borrower.

 

  (g) Subordination. Each Borrower hereby subordinates any claims, including,
without limitation, any other right of payment, subrogation, contribution and
indemnity that it may have from or against the other Borrowers, and any
successor or assign of the other Borrowers, including, without limitation, any
trustee, receiver or debtor-in-possession, howsoever arising, due or owing and
whether heretofore, now or hereafter existing, to all of the Obligations of the
other Borrowers owed to the Lender Parties.

 

  (h)

Joint And Several Liability. Notwithstanding anything to the contrary contained
herein, the Borrowers shall be jointly and severally liable to the Lender
Parties for all Obligations, regardless of whether such Obligations arise as a
result of credit extensions to one Borrower, it being stipulated and agreed that
the Loans and all of the credit

 

-45-



--------------------------------------------------------------------------------

 

extensions hereunder to one Borrower inure to the benefit of all Borrowers, and
that the Lenders are relying on the joint and several liability of the Borrower
in extending the Loans and in providing credit hereunder.

 

2.19. Borrower Representative

Each Borrower (other than the Company) hereby irrevocably designates and
appoints the Company as its true and lawful agent and attorney-in-fact with full
power and authority to execute, deliver and acknowledge, as appropriate, all
Loan Documents, notices (including Borrowing Requests), delivering certificates
(including Compliance Certificates), giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting Interest Periods, giving
and receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower under the Loan Documents. The Company
hereby accepts such appointment. The Agent and each Lender may regard any notice
or other communication pursuant to any Loan Document from the Company as a
notice or communication from all Borrowers. Each warranty, covenant, agreement
and undertaking made on behalf of a Borrower by the Company shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower. This power-of-attorney is coupled with an
interest and cannot be revoked, modified or amended without the prior written
consent of the Agent.

 

3. CONDITIONS PRECEDENT

 

3.1. Closing Date

The obligations of the Lenders to make Loans and of the LC Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which the Agent shall have received (or waived in accordance with Section 10.2
(Waivers; Amendments)) each of the following in form and substance satisfactory
to the Agent:

 

  (a) either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Agent (which may include telecopy
transmission of a signed signature page) that such party has signed a
counterpart of this Agreement;

 

  (b) a favorable written opinion (addressed to the Lender Parties and dated as
of the Closing Date) of each of Klaus Belohoubek, covering such matters relating
to the Borrowers, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request;

 

  (c) such documents and certificates as the Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each
Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrowers, the Loan Documents or the Transactions, all in form
and substance satisfactory to the Agent and its counsel;

 

  (d) all fees and other amounts due and payable to the Lender Parties on or
before the Closing Date, including all out-of-pocket expenses (including fees,
charges and disbursements of counsel) required to be reimbursed or paid by the
Borrowers under the Loan Documents;

 

  (e) evidence that the Guarantee and Security Requirement has been satisfied;

 

-46-



--------------------------------------------------------------------------------

  (f) a completed Perfection Certificate dated the Closing Date and signed by a
Financial Officer or other executive officer of the Company, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the
Borrowers in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 7.2 (Liens) or have been released;

 

  (g) a certificate, dated the Closing Date and signed by the President or a
Financial Officer of the Company, confirming that (a) the representations and
warranties of the Borrowers set forth in the Loan Documents are true and
(b) immediately after giving effect to any Borrowing or amendment, renewal or
extension of a Letter of Credit to be made on the Closing Date, no Default shall
have occurred and be continuing;

 

  (h) evidence that all insurance required by Section 6.4 (Insurance;
Obligations and Taxes) is in effect;

 

  (i) an appraisal of the Mortgaged Property establishing a minimum valuation of
such property of $100,000,000;

 

  (j) evidence that the Leverage Ratio as of the Closing Date is no greater than
4.50:1.0;

 

  (k) a solvency certificate, in form and substance satisfactory to the Lenders,
from the President or a Financial Officer of the Company, with respect to the
solvency of the Borrowers after giving effect to the Transactions; and

 

  (l) such other agreements, instruments, approvals, opinions and other
documents, each in form and substance reasonably satisfactory to the Lenders, as
the Lenders may require to evidence and secure the Loans and to comply with the
provisions of this Agreement and the requirements of regulatory authorities to
which the Lenders are subject.

 

3.2. Each Extension of Credit

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and the obligation of an LC Issuing Bank to issue, amend, renew or extend any
Letter of Credit, are each subject to the satisfaction of the following
conditions:

 

  (a) Request; Notice. The Agent shall have received a Borrowing Request as
required by Section 2.3 (Requests to Borrow Loans) (or such notice shall have
been deemed given) or, in the case of the issuance, amendment, renewal or
extension of a Letter of Credit, the relevant LC Issuing Bank and the Agent
shall have received a notice requesting the issuance, amendment, renewal or
extension of such Letter of Credit as required under Section 2.17(b) (Notice of
Issuance, Amendment, Renewal or Extension; Certain Conditions).

 

  (b)

Representations and Warranties. The representations and warranties of each
Borrower set forth in the Loan Documents shall be true on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent that any such
representation or warranty expressly relates

 

-47-



--------------------------------------------------------------------------------

 

solely to an earlier date (in which case such representation or warranty shall
be true and correct on and as of such earlier date).

 

  (c) No Default. At the time of such request and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

  (d) Legality. The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, shall not contravene any law,
rule or regulation applicable to any Lender Party.

 

  (e) Other Documents. The Agent shall have received such agreements,
instruments, approvals, opinions and other documents, each in form and substance
reasonably satisfactory to the Agent, as the Agent may reasonably request
pursuant to the terms of the Loan Documents.

 

4. REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Lender Parties that:

 

4.1. Organization; Powers

Each Group Company is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where
failures to do so could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

4.2. Authorization; Enforceability

The Transactions to be entered into by each Group Company are within its
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by each of the Borrowers and constitutes, and each other Loan Document
to which any Borrower is to be a party, when executed and delivered by such
Borrower, will constitute, a legal, valid and binding obligation of such
Borrower, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

4.3. Governmental Approvals; No Conflicts

The Transactions:

 

  (a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect the Transaction Liens;

 

  (b) will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of any Group Company or any order of any
Governmental Authority;

 

-48-



--------------------------------------------------------------------------------

  (c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Group Company or any of its properties, or
give rise to a right thereunder to require any Group Company to make any
payment; and

 

  (d) will not result in the creation or imposition of any Lien (other than the
Transaction Liens) on any property of any Group Company.

 

4.4. Financial Statements; No Material Adverse Change; No Material Adverse
Effect

 

  (a) The Borrowers have heretofore furnished to the Lenders (i) consolidated
and consolidating balance sheets as of December 31, 2010 and the related
consolidated statements of income, stockholders’ equity and cash flows for the
Fiscal Year then ended, reported on by KPMG, LLP, independent public
accountants, and (ii) consolidated and consolidating balance sheets as of
December 31, 2010 and the related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the Fiscal Quarter then ended,
all certified by the Financial Officer. Such financial statements present
fairly, in all material respects, the financial position of the Borrowers and
their consolidated Subsidiaries as of such dates and their results of operations
and cash flows for such periods in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

  (b) After giving effect to the Transactions, none of the Group Companies has,
as of the Closing Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses, except as disclosed in the financial
statements referred to above or the notes thereto.

 

  (c) Since December 31, 2010, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Group Companies, taken as a whole.

 

  (d) Since December 31, 2010, no development or event has occurred that has had
or could reasonably be expected to have a Material Adverse Effect.

 

4.5. Properties

 

  (a) Each Group Company has good and indefeasible title to, or valid leasehold
interests in, all its material real and personal property (including all its
Mortgaged Properties).

 

  (b) Each Group Company owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business as currently conducted, and the use thereof by the Group Companies does
not infringe upon the rights of any other Person, except for infringements that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No material claim has been asserted and is pending by any Person
challenging the use, validity or effectiveness of any Intellectual Property, nor
are the Borrowers aware of any valid basis for any such claim.

 

  (c) Schedule 4.5 (Mortgaged Property) sets forth the correct address and a
brief description of each real property (such description shall include the most
recently appraised value, the street address, county or other relevant
jurisdiction, state, record owner and book value thereof) that is owned or
leased by the Group Companies.

 

-49-



--------------------------------------------------------------------------------

  (d) No Borrower has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Neither any Mortgaged
Property nor any interest therein is subject to any right of first refusal,
option or other contractual right to purchase such Mortgaged Property or
interest therein.

 

4.6. Litigation and Environmental Matters

 

  (a) There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrowers after due and careful enquiry, threatened against or affecting any
Group Company (i) as to which there is a reasonable possibility of adverse
determinations, and such adverse determinations, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) that involve any of the Loan Documents or the Transactions.

 

  (b) Each Group Company (i) has complied in all material respects with
Environmental Laws and obtained, maintained and complied with each permit,
license and other approval required under any Environmental Law, (ii) is not
subject to any material Environmental Liability, (iii) has not received notice
of any claim with respect to any material Environmental Liability and (iv) does
not know of any basis for any material Environmental Liability.

 

4.7. Compliance with Laws and Agreements; No Default

Each Group Company is in material compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding on it or its property. No
Default has occurred and is continuing.

 

4.8. Subsidiaries

Schedule 4.8 (Subsidiaries) sets forth a list of all Subsidiaries of the
Borrowers. Each such Subsidiary is a wholly-owned Subsidiary except as otherwise
indicated on Schedule 4.8 (Subsidiaries). The shares of capital stock or other
ownership interests issued by the Group Companies and owned by the Borrowers are
fully paid and non-assessable and are owned by the Borrowers, directly or
indirectly, free and clear of all Liens (other than Permitted Liens).

 

4.9. Investment Company Status; Federal Reserve Regulations

 

  (a) No Group Company is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

  (b) No Borrower is subject to regulation that limits its ability to incur
Indebtedness or which may otherwise render all or any portion of the obligations
hereunder unenforceable.

 

  (c) No Group Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

-50-



--------------------------------------------------------------------------------

4.10. Taxes

Each Group Company has timely filed or caused to be filed all Tax returns and
reports required to have been filed by it and has paid or caused to be paid all
Taxes required to have been paid by it, except any Taxes that are being
contested in good faith by appropriate proceedings which stay the imposition of
any penalty, fine or Lien resulting from the non-payment thereof and for which
the relevant Group Company has set aside on its books adequate reserves.

 

4.11. ERISA

No ERISA Event has occurred or is reasonably likely to occur. With respect to
its 2010 Plan year, each Plan has an adjusted target attainment percentage
(within the meaning of Section 436(j)(2) of the Code), as certified by the
Plan’s actuary, in excess of ninety percent (90%), and neither the Borrower nor
any ERISA Affiliate knows of any fact or circumstances that could reasonably be
expected to cause the adjusted target attainment percentage for any such Plan to
drop below 80% as of the most recent valuation date. None of the Borrowers nor
any ERISA Affiliate has incurred or presently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan. With
respect to each Plan, each Borrower and each ERISA Affiliate is in material
compliance with the applicable provisions of ERISA and the Code and the
regulations promulgated thereunder.

 

4.12. Disclosure

The Borrowers have disclosed to the Lenders (either directly or by means of
materials filed by the Group Companies with the SEC) all agreements, instruments
and corporate or other restrictions to which any Group Company is subject, and
all other matters known to any of them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower to the Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each of the Borrowers represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.

 

4.13. Insurance

Schedule 4.13 (Insurance) sets forth a description of all insurance required to
be maintained by or on behalf of the Group Companies as of the Closing Date
pursuant to Section 6.4 (Insurance; Obligations and Taxes). As of the Closing
Date, all premiums in respect of such insurance have been paid. Each of the
Borrowers believes that the insurance maintained by or on behalf of the Group
Companies is adequate.

 

4.14. Labor Matters

As of the Closing Date, none of the Borrowers is subject to any collective
bargaining agreement or any agreement, contract, decree or order requiring it to
recognize, deal with or employ any Persons organized as a collective bargaining
unit or other form of organized labor. As of the Closing Date, there are no
strikes, lockouts or slowdowns against any Group Company pending or, to the
knowledge of the Borrowers after due and careful enquiry, threatened. The hours

 

-51-



--------------------------------------------------------------------------------

worked by and payments made to employees of the Group Companies have not
violated in any material respect the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from any Group Company, or for which any claim may be made against
any Group Company, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Group Company. The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement by which any Group Company is bound.

 

4.15. Solvency

Immediately after the consummation of the Transactions and after giving effect
to the application of the proceeds of each Loan made on the Closing Date,
(a) the fair value of the assets of each Borrower will exceed its indebtedness
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Borrower will exceed the amount that will
be required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Borrower will be able to pay its
indebtedness and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) no Borrower will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and proposed to be conducted after the
Closing Date.

 

4.16. Perfected Security Interests.

 

  (a) Each Security Document is effective to create in favor of the Agent, for
the benefit of the Lender Parties, a legal, valid and enforceable security
interest in the Collateral described therein and the proceeds thereof. In the
case of the pledged Equity Interests described in the Pledge Agreement, when
stock certificates representing such pledged Equity Interests are delivered to
the Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings specified on
Schedule 4.16(a) (Filings) in appropriate form are filed in the offices
specified on Schedule 4.16(a) (Filings), the Security Agreement shall constitute
a fully perfected first priority Lien on, and security interest in, all rights,
title and interest of the Borrowers in such Collateral and the proceeds thereof,
as security for the Obligations, subject only to Permitted Liens.

 

  (b) Each Mortgage is effective to create in favor of the Agent, for the
benefit of the Lender Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.5 (Mortgaged
Property), each such Mortgage shall constitute a fully perfected first priority
Lien on, and security interest in, all rights, title and interest of the
Borrowers in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage).

 

4.17. Casualty, Etc.

As of the date hereof, neither the business nor the properties of any Borrower
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God, or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to have a Material
Adverse Effect.

 

-52-



--------------------------------------------------------------------------------

4.18. Approvals

Each Group Company has, and is in material compliance with, all permits,
licenses, authorizations, approvals, franchises, contracts, agreements,
registrations, exemptions, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate each business currently owned,
leased, managed or operated by such Person in the manner presently conducted and
as anticipated to be conducted. No condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, franchise, contract, agreement,
registration, exemption, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect.

 

4.19. Perfection Certificate

The Perfection Certificate sets forth a complete and accurate list as of the
date hereof of:

 

  (a) the exact legal name of each Borrower;

 

  (b) the jurisdiction of organization of each Borrower;

 

  (c) the organizational identification number of each Borrower (or indicates
that such Borrower has no organizational identification number) and the federal
employer identification number of each Borrower; and

 

  (d) the chief executive office of each Borrower, each place of business of
each Borrower and each location where the Borrowers keep books and records or
any Collateral.

 

5. FINANCIAL COVENANTS

 

5.1. Interest Expense Coverage Ratio

The Borrowers will not permit the ratio of (a) Consolidated EBIT to
(b) Consolidated Interest Expense, in each case for any period of four
(4) consecutive Fiscal Quarters ending as at the last day of any period set
forth below, to be less than the ratio set forth below opposite such period:

 

Period

   Ratio  

6/30/11

     1.50:1.0   

9/30/11

     2.25:1.0   

12/31/11 and thereafter

     2.50:1.0   

 

5.2. Leverage Ratio

The Borrowers will not permit the Leverage Ratio as at the last day of any
period set forth below to exceed the ratio set forth opposite such period:

 

Period

   Ratio  

3/31/11

     4.25:1.0   

 

-53-



--------------------------------------------------------------------------------

6/30/11

     3.75:1.0   

9/30/11

     3.75:1.0   

12/31/11 and 3/31/12

     3.25:1.0   

6/30/12 and thereafter

     3.00:1.0   

 

6. AFFIRMATIVE COVENANTS

Each of the Borrowers covenants and agrees with each Lender Party that until all
the Commitments have expired or terminated and the principal of and interest on
each Loan and all fees payable hereunder have been paid in full and all Letters
of Credit have expired or been cancelled and all LC Disbursements have been
reimbursed:

 

6.1. Existence; Conduct of Business

Each Group Company will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided that any Group
Company (other than a Borrower) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders.

 

6.2. Financial Statements and Other Information

The Borrowers will furnish to the Agent and each Lender:

 

  (a) Annual Financial Statements. Within 120 days after the end of each Fiscal
Year, the audited consolidated balance sheet as of the end of such Fiscal Year
and the related statements of operations, stockholders’ equity and cash flows
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all audited by KPMG, LLP or other independent
public accountants of recognized national standing (without any qualification or
exception as to the scope of such audit) as presenting fairly in all material
respects the financial position, results of operations and cash flows of the
Borrowers and their consolidated Subsidiaries on a consolidated basis in
accordance with GAAP.

 

  (b) Quarterly Financial Statements. Within 45 days after the end of each of
the first three (3) Fiscal Quarters of each Fiscal Year, its unaudited
consolidated balance sheet as of the end of such Fiscal Quarter and the related
statements of operations, stockholders’ equity and cash flows for such Fiscal
Quarter and for the then elapsed portion of such Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position, results of operations and cash flows
of the Borrowers and their consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes.

 

  (c)

Compliance Certificate. Concurrently with each delivery of financial statements
under clause (a) (Annual Financial Statements) or (b) (Quarterly Financial
Statements) above,

 

-54-



--------------------------------------------------------------------------------

 

a certificate of a Financial Officer (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Article 5
(Financial Covenants) and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrowers’ most recent
audited financial statements referred to in Section 2.3 (Requests to Borrow
Loans) or delivered pursuant to this Section and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

  (d) Securities and Governmental Reports. Promptly (and in any event within
five (5) days) after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Group
Company with the SEC, or any Governmental Authority succeeding to any or all of
the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be.

 

  (e) Agreement Notices. Promptly, upon receipt or distribution of the same,
copies of all notices, requests and other documents received or distributed by
any Borrower or any of its Subsidiaries under or pursuant to any instrument,
indenture or loan agreement (together with copies of the foregoing documents)
and such information and reports regarding such instruments, indentures and loan
agreements as the Agent may reasonably request from time to time.

 

  (f) Other Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Group Company, or compliance with the terms of any Loan Document, as the
Agent or any Lender may reasonably request.

 

6.3. Notice of Material Events

The Borrowers will furnish to the Agent and each Lender prompt notice (and in
any event within two (2) days) of the following:

 

  (a) the occurrence of any Default or Event of Default;

 

  (b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Group Company
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

  (c) the occurrence of any ERISA Event;

 

  (d) any litigation or proceeding affecting any Borrower or any of its
Subsidiaries (i) not covered in full by insurance, (ii) which relates to any
Loan Document or (iii) which, if adversely determined, could reasonably be
expected to have a material adverse effect on the financial condition or
business operations of any Borrower;

 

  (e) any claim or dispute asserted by any obligor to the Borrowers in excess of
$500,000;

 

-55-



--------------------------------------------------------------------------------

  (f) any matter materially affecting the value, enforceability or
collectability of the Collateral to the extent not covered by insurance; and

 

  (g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

6.4. Insurance; Obligations and Taxes

 

  (a) Business Insurance. The Group Companies will maintain with financially
sound and reputable insurance companies selected by the Borrowers that
customarily write insurance for the risks covered thereby in the amounts
contemplated thereby:

 

  (i) comprehensive general liability, hazard, fire and extended coverage
insurance, on a replacement cost basis, with respect to all personal property
and improvements to real property, in such amounts as are customarily maintained
by companies in the same or similar business operating in the same or similar
locations and otherwise satisfactory to the Agent;

 

  (ii) commercial general liability insurance against claims for bodily injury,
death or property damage occurring upon, about or in connection with the use of
any properties owned, occupied or controlled by it, providing coverage on an
occurrence basis with limits and endorsements customarily maintained by
companies in the same or similar business operating in the same or similar
locations and otherwise satisfactory to the Agent;

 

  (iii) business interruption insurance, insuring against loss of gross earnings
(excluding Nashville Speedway, USA, Inc.) for a period of time as would be
required, with the exercise of due diligence and dispatch, to rebuild, repair or
replace such part of the Property damaged as a result of any risks or occurrence
required to be covered by insurance pursuant to subsection (i) above;

 

  (iv) such other insurance as is required under the terms of each Mortgage; and

 

  (v) such other insurance as may be required by law or as is usually carried by
companies of established repute engaged in the same or similar business, owning
similar properties, and located in the same general areas as the Group Companies
and otherwise satisfactory to the Agent.

 

  (b)

Property Insurance. If at any time the area in which any Mortgaged Property is
located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrowers shall obtain flood insurance in such total amount as the Agent or
the Required Lenders may from time to time require, and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time. If at any time the area in
which any Mortgaged Property is located is designated

 

-56-



--------------------------------------------------------------------------------

 

a “Zone 1” area, the Borrowers shall obtain earthquake insurance in such total
amount as the Agent or the Required Lenders may from time to time require.

 

  (c) Endorsements. All casualty policies required to be maintained pursuant to
clauses (a) (Business Insurance) and (b) (Property Insurance) above maintained
with respect to any Collateral shall be endorsed or otherwise amended to include
(i) a non-contributing mortgagee clause (regarding improvements to real
property) and lenders’ loss payable clause (regarding personal property), in
each case in favor of the Agent and providing for losses thereunder to be
payable to the Agent or its designee as sole loss payee with respect to
improvements to real property and personal property, (ii) a provision to the
effect that neither the Borrowers, the Agent nor any other party shall be a
coinsurer and (iii) such other provisions as the Agent may reasonably require
from time to time to protect the interests of the parties in whose favor
security has been granted under the Security Documents. Commercial general
liability policies shall be endorsed to name the Agent as an additional insured.
The Borrowers shall deliver to the Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Agent) together with evidence satisfactory to the Agent of
payment of the premium therefor.

 

  (d) Satisfaction of Material Obligations. Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
and reserves in conformity with GAAP with respect thereto have been provided on
its books.

 

  (e) Payment of Taxes. Each Borrower shall (and the Borrowers shall ensure that
each Group Company will) duly and punctually pay and discharge all Taxes imposed
upon it or its assets within the time period allowed without incurring penalties
(except to the extent that (i) such payment is being contested in good faith,
(ii) adequate reserves are being maintained for those Taxes and (iii) such
payment can be lawfully withheld).

 

6.5. Maintenance of Properties

Each Group Company will maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

 

6.6. Casualty and Condemnation

 

  (a) Notice. The Borrowers will furnish to the Agent and the Lenders prompt
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
Collateral or any part thereof or interest therein under power of eminent domain
or by condemnation or similar proceeding.

 

  (b)

Application of Proceeds. The proceeds of any insured loss (excluding business
interruption insurance proceeds) shall be applied by the Agent to the
Obligations, in such order of application as determined by the Required Lenders,
unless the Required Lenders permit the use thereof to repair or replace damaged
or destroyed Collateral; provided, however, that notwithstanding the foregoing
to the contrary, the insurance proceeds

 

-57-



--------------------------------------------------------------------------------

 

relating to any insured loss shall be used to repair or replace damaged or
destroyed Collateral:

 

  (i) in the event the aggregate amount of such proceeds in connection with any
insured loss is in an amount not exceeding $1,000,000 and no Event of Default
has occurred and is continuing, in which event such insurance proceeds shall be
delivered by the Agent to the Borrowers who shall provide the Agent with
evidence of the repair or replacement of the damaged or destroyed Collateral
within six (6) months of the delivery of such insurance proceeds to the
Borrowers; or

 

  (ii) in the event the aggregate amount of the insurance proceeds from the
insured loss is in excess of $1,000,000 if (A) no Event of Default has occurred
and is continuing hereunder, and (B) the available insurance proceeds (together
with any deposit posted by the Borrowers to augment any deficiency in such
proceeds) are, in the Agent’s reasonable judgment, sufficient to fully and
completely restore, repair, or replace the damaged or destroyed Collateral, in
which event the Agent shall hold the insurance proceeds (together with any
deposit made by the Borrowers pursuant to the terms hereof) in an account with
the Agent which shall serve as Collateral for the Obligations, and shall, upon
the request of the Borrowers, make disbursements from such account to make
payment for the costs incurred by the Borrowers in connection with the repair or
replacement of the Collateral upon receipt of invoices or other evidence of the
incurring of such costs and expenses.

In the event the repair or replacement of damaged Collateral includes the
construction of improvements to real property, the Agent may require that
disbursements be made in accordance with standard construction lending
practices.

 

6.7. Proper Records; Rights to Inspect and Appraise

Each Group Company will keep proper books of record and account in which
complete and correct entries are made of all transactions relating to its
business and activities. Each Group Company will permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts and photocopies from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. Each of the Borrowers agrees to pay the audit
fees and other expenses incurred by the Agent in connection with such
inspections; provided, however, that unless an Event of Default has occurred and
is continuing, the Borrowers shall only be obligated to pay such audit fees and
expenses in connection with no more than one (1) audit in any Fiscal Year.

 

6.8. Compliance with Laws

Each Group Company will comply in all material respects with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property.

 

6.9. Use of Proceeds and Letters of Credit

The proceeds of the Loans will be used only for general corporate purposes and
the repayment of amounts outstanding under the Existing Facility. No part of the
proceeds of any Loan will be

 

-58-



--------------------------------------------------------------------------------

used, directly or indirectly, for any purpose that entails a violation of any of
the Regulations of the Board, including Regulation T, Regulation U and
Regulation X. Letters of Credit will be requested and used only to support the
obligations of the Borrowers to the Sports Authority of the County of Wilson,
Tennessee.

 

6.10. Additional Subsidiaries

If any additional Subsidiary is formed or acquired after the Closing Date, the
Company will, within three (3) Business Days after such Subsidiary is formed or
acquired, notify the Agent and the Lenders thereof and at the request of the
Agent cause any Equity Interest in or Indebtedness of such Subsidiary owned by
or on behalf of any Borrower to be added to the Collateral.

 

6.11. Environmental Compliance and Claims

 

  (a) Environmental Compliance. Each Borrower shall (and the Borrowers shall
ensure that each Group Company will) comply in all material respects with all
Environmental Laws and obtain and maintain any Environmental Permits and take
all reasonable steps in anticipation of known or expected future changes to or
obligations under the same.

 

  (b) Environmental Claims. The Borrowers shall inform the Agent as soon as
reasonably practicable upon becoming aware of:

 

  (i) any Environmental Liability for which a claim has been commenced or (to
the best of its knowledge and belief after due and careful enquiry) is
threatened against any Group Company; or

 

  (ii) any facts or circumstances which will or are reasonably likely to result
in any Environmental Liability claim being commenced or threatened against any
member of the Group.

 

6.12. Payment of Liabilities to Third Parties

Pay when and as due, or within applicable grace period, all liabilities due to
third persons, except when the amount thereof is being contested in good faith
by appropriate proceedings and with adequate reserves therefor being set aside.

 

6.13. Operating Accounts

From and after the date that is ninety (90) days after the Closing Date, except
as otherwise consented to by the Agent, each of the operating accounts of the
Borrowers shall be at all times maintained with the Agent.

 

6.14. Further Assurances

 

  (a)

Further Acts. Each Group Company will execute and deliver any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Agent or the Required Lenders may
reasonably request, to cause the Guarantee and Security Requirement to be and
remain satisfied, all at the Borrowers’ expense. The Borrowers will provide to
the Agent, from time to time upon

 

-59-



--------------------------------------------------------------------------------

 

request, evidence reasonably satisfactory to the Agent as to the perfection and
priority of the Transaction Liens created or intended to be created by the
Security Documents.

 

  (b) Additional Collateral. If any material assets (including any real property
or improvements thereto or any interest therein) are acquired by the Borrowers
after the Closing Date (other than assets constituting Collateral that become
subject to Transaction Liens upon acquisition thereof), the Borrowers will
promptly notify (and in any case within thirty (30) days of acquiring such
property) the Agent and the Lenders thereof, and, if requested by the Agent or
the Required Lenders, will cause such assets to be subjected to a Transaction
Lien securing the Obligations and will take such actions as shall be necessary
or reasonably requested by the Agent to grant and perfect or record such
Transaction Lien, all at the Borrowers’ expense.

 

7. NEGATIVE COVENANTS

Each of the Borrowers covenants and agrees with each Lender that until all the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full and all Letters of
Credit have expired or been cancelled and all LC Disbursements have been
reimbursed:

 

7.1. Indebtedness

No Group Company will directly or indirectly incur, create, assume or permit to
exist any Indebtedness, except:

 

  (a) Indebtedness Under the Loan Documents. Indebtedness created under the Loan
Documents;

 

  (b) Trade Payables. Trade payables incurred in the ordinary course of business
and past due for more than sixty (60) days in an amount less than or equal to
$500,000 at any time;

 

  (c) Interest Rate Protection Agreements. Indebtedness arising under Interest
Rate Protection Agreements permitted by Section 7.7 (Interest Rate Protection
Agreements).

 

  (d) Existing Indebtedness. Indebtedness existing on the date hereof and listed
in Schedule 7.1 (Existing Indebtedness) and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; and

 

  (e) Purchase Money Indebtedness. Indebtedness (including Capital Lease
Obligations) of the Group Companies incurred to finance the acquisition of
equipment; provided that (A) such Indebtedness is incurred simultaneously with
such acquisition or the completion of such construction or improvement and
(B) the aggregate principal amount of Indebtedness permitted by this clause
shall not exceed $500,000 at any time outstanding.

 

7.2. Liens

Neither the Borrowers nor their Subsidiaries will create, incur, assume or
permit to exist any Lien on any property now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except Permitted Liens.

 

-60-



--------------------------------------------------------------------------------

7.3. Fundamental Changes

 

  (a) Merger. No Group Company will merge into or consolidate with any other
Person, or liquidate, wind-up or dissolve, or permit any other Person to merge
into or consolidate with it, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

 

  (i) any Person (other than a Borrower) may merge into a Borrower in a
transaction in which such Borrower is the surviving corporation;

 

  (ii) any Person (other than a Borrower) may merge into any Group Company
(other than a Borrower) in a transaction in which the surviving entity is a
Group Company; and

 

  (iii) any Group Company (other than a Borrower) may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Borrowers and is not materially disadvantageous to the
Lenders;

provided that, if any such merger involves a Person that is not a wholly-owned
Group Company immediately before such merger, such merger shall not be permitted
unless also permitted by Section 7.4 (Investments, Loans, Advances, Guarantees
and Acquisitions).

 

  (b) Change of Business. No Group Company will engage to any material extent in
any business except businesses of the types conducted by the Group Companies on
the Closing Date and businesses reasonably related thereto.

 

7.4. Investments, Loans, Advances, Guarantees and Acquisitions

Neither the Borrowers nor their Subsidiaries will purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary before such merger) any Equity Interest in or evidence of
indebtedness or other security (including any option, warrant or other right to
acquire any of the foregoing) of, make or permit to exist any loan or advance
to, Guarantee any obligation of, or make or permit to exist any investment or
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except (a) investments existing on the date hereof
and listed on Schedule 7.4 (Existing Investments), (b) advances, loans or
investments which in the aggregate do not exceed $250,000 and (c) acquisitions
of which the aggregate purchase price is less than $250,000.

 

7.5. Asset Sales

Neither the Borrowers nor their Subsidiaries will sell, transfer, lease or
otherwise dispose of any property, including any Equity Interest owned by it,
nor will any Subsidiary issue any additional Equity Interest in such Subsidiary,
except:

 

  (a) sales of inventory and used or surplus equipment in the ordinary course of
business;

 

-61-



--------------------------------------------------------------------------------

  (b) sales, transfers and other dispositions to the Borrowers or their
Subsidiaries; provided that any such sales, transfers or dispositions involving
a Group Company that is not a Borrower shall comply with Section 7.9
(Transactions with Affiliates); and

 

  (c) sales, transfers and other dispositions of assets (except Equity Interests
in a Subsidiary) that are not otherwise permitted by this Section 7.5; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance on this clause shall not exceed $250,000
during any Fiscal Year.

 

7.6. Sale and Leaseback Transactions

Neither the Borrowers nor their Subsidiaries will enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

7.7. Interest Rate Protection Agreements

Neither the Borrowers nor their Subsidiaries will enter into any Interest Rate
Protection Agreement, except Interest Rate Protection Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which a Group
Company is exposed in the conduct of its business or the management of its
liabilities.

 

7.8. Restricted Payments; Certain Payments of Indebtedness

 

  (a) No Group Company will declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

  (i) each Group Company (other than the Company) which is a wholly-owned
Subsidiary of a Borrower may declare and pay dividends with respect to its
capital stock; and

 

  (ii) so long as no Default or Event of Default has occurred and is continuing,
the Borrowers may repurchase shares of common stock issued to employees in
connection with employee incentive plans for an aggregate consideration of not
more than $500,000 in any Fiscal Year.

 

  (b) No Group Company will make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, defeasance or termination of any Indebtedness, except:

 

  (i) payment of Indebtedness created under the Loan Documents;

 

  (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted by Section 7.1 (Indebtedness);

 

-62-



--------------------------------------------------------------------------------

  (iii) refinancings of Indebtedness to the extent permitted by Section 7.1
(Indebtedness); and

 

  (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property securing such Indebtedness.

 

7.9. Transactions with Affiliates

No Group Company will sell, lease or otherwise transfer any property to, or
purchase, lease or otherwise acquire any property from, or otherwise engage in
any other transaction with, any of its Affiliates, except:

 

  (a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to such Group Company than could be
obtained on an arm’s-length basis from unrelated third parties;

 

  (b) transactions between or among the Borrowers not involving any other
Affiliate; and

 

  (c) any Restricted Payment permitted by Section 7.8 (Restricted Payments;
Certain Payments of Indebtedness).

 

7.10. No Other Negative Pledge or Restriction

No Group Company will, directly or indirectly, enter into or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition on (a) the ability of any Group Company to create or permit to exist
any Lien on any of its property or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any other Group Company or to Guarantee
Indebtedness of any other Group Company; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) clause (a) above shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property securing such
Indebtedness and (iii) clause (a) above shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof.

 

7.11. Material Amendments

 

  (a) Amendment of Organizational Documents. No Group Company will amend or
modify its certificate of incorporation, by-laws or other organizational
documents.

 

  (b) Capital Structure. No Group Company will amend or materially change its
capital structure.

 

  (c) Fiscal Year. The Borrowers will not change their Fiscal Year to end on a
date other than December 31.

 

7.12. Equity Interests

No Group Company will issue or sell or enter into any agreement or arrangement
for the issuance and sale of, or permit any of its Subsidiaries to issue or sell
or enter into any agreement or arrangement for the issuance and sale of:

 

-63-



--------------------------------------------------------------------------------

  (a) any shares of its Equity Interests;

 

  (b) any securities convertible into or exchangeable for its Equity Interests;

 

  (c) any warrants;

 

  (d) any preferred stock;

 

  (e) any security which would be convertible or exchangeable into Indebtedness;
or

 

  (f) any security which would be required to be redeemed or repurchased,
including at the option of the holder, in whole or in part or has, or upon the
occurrence of an event or passage of time would have, a redemption or similar
payment due,

provided that the Company may issue Equity Interests so long as no Change of
Control would result therefrom.

 

8. EVENTS OF DEFAULT

If any of the following events or conditions (“Events of Default”) shall occur:

 

  (a) Failure to Pay. The Borrowers shall fail to pay any Obligation as and when
the same shall become due and payable, whether at the due date thereof, at a
date fixed for prepayment thereof, by acceleration thereof or otherwise;

 

  (b) Misrepresentation. Any representation, warranty or certification made or
deemed made by or on behalf of any Group Company in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made in any material respect;

 

  (c) Breach of Covenants. The Borrowers shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document;

 

  (d) Cross-default. Any breach or default under the terms, covenants or
conditions of any agreement, loan, guaranty or other credit transactions of any
of the Group Companies with any institutional lender or other provider of credit
or financial assistance in an amount in excess of $500,000, after the expiration
of any applicable rights of cure;

 

  (e) Involuntary Proceedings. An involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of any Group Company or its Indebtedness, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Group Company or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for ninety (90) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

  (f)

Voluntary Proceedings. Any Group Company shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under

 

-64-



--------------------------------------------------------------------------------

 

any Debtor Relief Law, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in
clause (e) (Involuntary Proceedings) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Group Company or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

  (g) Failure to Pay Liabilities. Any Group Company shall become unable, admit
in writing its inability or fail generally to pay its Indebtedness as they
become due unless such Group Company holds a good faith defense to payment and
has set aside reasonable reserves for the payment of such Indebtedness;

 

  (h) Judgments. One or more judgments (not paid or fully covered by insurance,
subject to any customary deductible, and under which the applicable insurance
carrier has acknowledged such full coverage in writing and which writing has
been delivered to the Agent) for the payment of money in an aggregate amount
exceeding $250,000 shall be rendered against one or more Group Companies and
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any asset of any Group
Company to enforce any such judgment;

 

  (i) ERISA. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Group
Companies in an aggregate amount exceeding $500,000;

 

  (j) Invalidity of Liens. Any Lien purported to be created under any Security
Document shall cease to be, or shall be asserted by any Borrower not to be, a
valid and perfected Lien on any Collateral, with the priority required by the
applicable Security Document, except (i) as a result of a sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Agent’s failure to maintain possession
of any stock certificates, promissory notes or other documents delivered to it
under the Security Agreement;

 

  (k) Change of Control. A Change of Control shall occur;

 

  (l) Invalidity; Repudiation. Any provision of any Loan Document shall cease
for any reason to be valid, binding and in full force and effect; any Borrower
shall contest in any manner the validity or enforceability of any provision of
any Loan Document; or any Borrower shall deny that it has any further liability
or obligation under any provision of any Loan Document or shall purport to
revoke, terminate or rescind any provision of any Loan Document;

 

  (m) Material Adverse Change. Any event of circumstance occurs which the
Required Lenders reasonably believe has or is reasonably likely to have a
Material Adverse Effect;

 

  (n)

NASCAR Events. The Borrowers shall collectively fail to secure an annual
franchise from the National Association for Stock Car Auto Racing, Inc. for at
least two (2) Sprint

 

-65-



--------------------------------------------------------------------------------

 

Cup Series events (or, if the Sprint Cup Series is discontinued, at least two
(2) events in a comparable successor series); or

 

  (o) Injunction. The issuance of any injunction against any of the Borrowers
which enjoins or restrains any of the Borrowers from continuing to conduct any
material part of its business affairs,

then, and in every such event (except an event with respect to any Borrower
described in clause (e) (Involuntary Proceedings) or (f) (Voluntary Proceedings)
above), and at any time thereafter during the continuance of such event, the
Agent may, and at the request of the Required Lenders shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
waived by the Borrowers; and in the case of any event with respect to any
Borrower described in clause (e) (Involuntary Proceedings) or (f) (Voluntary
Proceedings) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are waived by the Borrowers.

 

9. THE AGENT

 

9.1. Appointment and Authorization

In order to expedite the transactions contemplated by this Agreement, each
Lender Party irrevocably appoints the Agent to act on its behalf as its agent
hereunder and under the other Loan Documents and authorizes the Agent (a) to
sign and deliver other documents pursuant to or in connection with this
Agreement including, without limitation, the Security Documents and (b) to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Lender Parties, and the Borrowers shall not have rights
as third-party beneficiaries of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. The Agent is hereby expressly
authorized by each Lender Party, without hereby limiting any implied authority,
(i) to receive on behalf of the Lenders and the LC Issuing Banks all payments of
principal and interest on the Loans, all payments in respect of LC Reimbursement
Obligations and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender or LC Issuing Bank its proper share of each payment so
received, (ii) to give notice on behalf of each of the Lender Parties to the
Company of any Event of Default specified in this Agreement of which the Agent
has actual knowledge acquired in connection with its agency hereunder, and
(iii) to distribute to each Lender Party copies of all notices, financial
statements and other materials delivered by the Borrowers pursuant to this
Agreement or the other Loan Documents as received by the Agent.

 

-66-



--------------------------------------------------------------------------------

9.2. Rights and Powers as a Lender

The Person serving as the Agent hereunder shall, in its capacity as a Lender,
have the same rights and powers as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to own securities
of, act as the financial advisor or in any other capacity for, and generally
engage in any kind of business with any Group Company or other Affiliate thereof
as if it were not the Agent hereunder and without any duty to account therefore
to the other Lenders.

 

9.3. Limited Duties and Responsibilities

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agent is required in writing to exercise by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2 (Waivers; Amendments)); provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and (c) except as
expressly set forth in the Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for any failure to disclose, any information
relating to any Group Company that is communicated to or obtained by the Person
serving as Agent or any of its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2 (Waivers; Amendments)) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the Borrowers or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 3 (Conditions Precedent) or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent.

 

9.4. Authority to Rely on Certain Writings, Statements and Advice

The Agent shall be entitled to rely on, and shall not incur any liability for
relying on, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any

 

-67-



--------------------------------------------------------------------------------

electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely on any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or LC Issuing Bank, the
Agent may presume that such condition is satisfactory to such Lender or LC
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or LC Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Group Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.5. Sub-Agents and Related Parties

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding Sections
of this Article shall apply to any such sub-agent and to the Related Parties of
the Agent and any such sub-agent, and shall apply to activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.6. Resignation; Successor Agent

 

  (a) Notice of Resignation. Subject to the appointment and acceptance of a
successor Agent as provided in this Section 9.6, the Agent may give notice of
its resignation at any time by notifying the Lenders, the LC Issuing Banks and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Agent gives notice of its resignation (or such earlier date as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders and
the LC Issuing Banks, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

  (b)

Agent as Defaulting Lender. If the Person serving as Agent is a Defaulting
Lender pursuant to clause 1.1(d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Agent and, in consultation with
the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such

 

-68-



--------------------------------------------------------------------------------

 

removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

  (c) Discharge of Duties. With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable), (i) the retiring or removed Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Agent on behalf of the Lenders or the LC Issuing Banks under any of the Loan
Documents, the retiring or removed Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and LC Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent, and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.3
(Expenses; Indemnity; Damage Waiver) shall continue in effect for the benefit of
such retiring or removed Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.

 

9.7. Credit Decisions by Lenders

Each of the Lender Parties acknowledges that it has, independently and without
reliance on the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lender Parties also acknowledges that it will, independently and without
reliance on the Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based on this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

9.8. No Other Duties, Etc.

Anything herein to the contrary notwithstanding, the Lead Arranger listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as the
Agent, a Lender or an LC Issuing Bank hereunder.

 

9.9. Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Borrowers, the Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Agent shall have made any demand on the Borrowers) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

 

-69-



--------------------------------------------------------------------------------

  (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuing Banks and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC
Issuing Banks and the Agent and their respective agents and counsel and all
other amounts due the Lenders, the LC Issuing Banks and the Agent under Sections
2.8 (Fees) and 10.3 (Expenses; Indemnity; Damage Waiver)) allowed in such
judicial proceeding; and

 

  (b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same,

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the LC Issuing Banks, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.8
(Fees) and 10.3 (Expenses; Indemnity; Damage Waiver).

 

9.10. Collateral Matters.

 

  (a) The Lender Parties irrevocably authorize the Agent, at its option and in
its discretion to release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the Agent
and the relevant LC Issuing Bank shall have been made), (ii) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (iii) subject to Section 10.2 (Waivers; Amendments), if approved,
authorized or ratified in writing by the Required Lenders.

 

  (b) Upon request by the Agent at any time, the Required Lenders will confirm
in writing the Agent’s authority to release its interest in particular types or
items of property pursuant to this Section 9.10.

 

  (c) The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Transaction Liens thereon, or any certificate prepared by any Borrower in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

10. MISCELLANEOUS

 

10.1. Notices; Effectiveness; Electronic Communication

 

  (a)

Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) (Receipt

 

-70-



--------------------------------------------------------------------------------

 

Generally) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (i) if to the Borrowers:

 

  (A) Dover Motorsports, Inc.

Concord Plaza

3505 Silverside Road

Plaza Centre Building, Suite 203

Wilmington, Delaware 19816

Attn: Klaus M. Belohoubek, Esquire

Facsimile: (302) 475-3555

 

  (B) Dover International Speedway, Inc.

Concord Plaza

3505 Silverside Road

Plaza Centre Building, Suite 203

Wilmington, Delaware 19816

Attn: Klaus M. Belohoubek, Esquire

Facsimile: (302) 475-3555

 

  (C) Nashville Speedway, USA, Inc.

Concord Plaza

3505 Silverside Road

Plaza Centre Building, Suite 203

Wilmington, Delaware 19816

Attn: Klaus M. Belohoubek, Esquire

Facsimile: (302) 475-3555

in each case with a copy to:

 

  (D) Thomas G. Wintermantel, Treasurer

Dover Motorsports, Incorporated

1131 N. DuPont Highway

Dover, Delaware 19903

Facsimile: (302) 734-3142

 

  (ii)

if to the Agent, to RBS Citizens, N.A. at 919 North Market Street, 8th Floor,
Wilmington, Delaware 19801, Attention of Edward S. Winslow, Vice President
(Telecopier No. (302) 425-7336; Telephone No. (302) 425-7364; and

 

  (iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

 

  (b)

Receipt Generally. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in clause (c) (Electronic

 

-71-



--------------------------------------------------------------------------------

 

Communications) below, shall be effective as provided in clause (c) (Electronic
Communications).

 

  (c) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices to any Lender or LC Issuing Bank pursuant to Section 2.4 (Funding of
Loans) if such Lender or LC Issuing Bank, as applicable, has notified the Agent
that it is incapable of receiving notices under such Section by electronic
communication. Each of the Agent and the Company may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

  (d) Receipt of Electronic Communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

  (e) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

  (f) Platform.

 

  (i) Each Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the LC Issuing Banks and
the other Lenders by posting the Communications on Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

  (ii)

The Platform is provided “as is” and “as available.” The Agent and its Related
Parties (collectively, the “Agent Parties”) do not warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Agent Parties have any
liability to the Borrowers, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material that
any Borrower provides to the Agent pursuant to any Loan Document or the

 

-72-



--------------------------------------------------------------------------------

 

transactions contemplated therein which is distributed by the Agent to any
Lender or LC Issuing Bank by means of electronic communications pursuant to this
Section, including through the Platform.

 

10.2. Waivers; Amendments

 

  (a) No Waiver. No failure or delay by any Lender Party in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by clause (b) (Required Consent)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, neither the making of a Loan nor the issuance, amendment, renewal
or extension of a Letter of Credit shall be construed as a waiver of any
Default, regardless of whether any Lender Party had notice or knowledge of such
Default at the time.

 

  (b) Required Consent. No Loan Document or provision thereof may be waived,
amended or modified except, in the case of this Agreement, by an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or,
in the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the consent of the Required Lenders;
provided that no such agreement shall:

 

  (i) increase the Commitment of any Lender without its written consent;

 

  (ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fee payable hereunder, without the
written consent of each Lender Party affected thereby;

 

  (iii) postpone the maturity of any Loan, or any scheduled date of payment of
the principal amount of any Term Loan under Section 2.5(d) (Scheduled Reduction
of Commitments), or the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fee payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
Party affected thereby;

 

  (iv) change Section 2.14(b) (Insufficiency of Funds) or Section 2.14(d)
(Sharing Amongst Lenders) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender;

 

  (v) change any provision of this Section 10.2 or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender; or

 

-73-



--------------------------------------------------------------------------------

  (vi) release all or any material part of the Collateral from the Transaction
Liens, without the written consent of each Lender,

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent or any LC Issuing Bank without its prior
written consent.

 

  (c) No Consent. Notwithstanding the foregoing, if the Required Lenders enter
into or consent to any waiver, amendment or modification pursuant to clause (b)
(Required Consent) above, no consent of any other Lender will be required if,
when such waiver, amendment or modification becomes effective, (i) the
Commitment of each Lender not consenting thereto terminates and (ii) all amounts
owing to it or accrued for its account hereunder are paid in full.

 

  (d) Defaulting Lender Consent. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

10.3. Expenses; Indemnity; Damage Waiver

 

  (a) Costs and Expenses. The Borrowers shall jointly and severally pay:

 

  (i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbur\sements of counsel
for the Agent, and shall pay all fees and time charges and disbursements for
attorneys who may be employees of the Agent, in connection with the preparation,
negotiation, execution, delivery and administration of the Loan Documents and
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated);

 

  (ii) all reasonable out-of-pocket expenses incurred by the LC Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and

 

  (iii) all out-of-pocket expenses incurred by the Agent or any other Lender
Party, including the fees, charges and disbursements of any counsel for the
Agent or any other Lender Party, and shall pay all fees and time charges for
attorneys who may be employees of the Agent, any Lender or LC Issuing Bank, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents (including its rights under this Section 10.2), the Letters
of Credit or the Loans, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Letters of
Credit or the Loans.

 

  (b)

Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Agent (and any sub-agent thereof), each LC Issuing Bank, each of
the other Lender Parties and their respective Related Parties (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and

 

-74-



--------------------------------------------------------------------------------

 

disbursements of any counsel for any Indemnitee, and shall jointly and severally
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of:

 

  (i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby;

 

  (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the LC Issuing Banks to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit);

 

  (iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Group
Companies, or any Environmental Liability related in any way to the Group
Companies; or

 

  (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers, and regardless of
whether any Indemnitee is a party thereto,

provided that such indemnity shall not be available to any Indemnitee to the
extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from such Indemnitee’s gross negligence
or willful misconduct or (B) result from a claim brought by the Borrowers or any
other Lender Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Lender Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This clause (b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non Tax claim.

 

  (c)

Reimbursement by Lenders. To the extent that the Borrowers for any reason fail
to indefeasibly pay any amount required to be paid by it to the Agent (or any
sub-agent thereof), the LC Issuing Banks or any related Party of any of the
foregoing under clause (a) (Costs and Expenses) or (b) (Indemnification by the
Borrowers) above, each Lender severally agrees to pay to the Agent (or any such
sub-agent thereof), the LC Issuing Banks or such Related Party, as the case may
be, such Lender’s Applicable Percentage of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to an LC Issuing Bank solely in its
capacity as such, only the LC Participating Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
LC Participating Lenders’ Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought); provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent thereof), an LC Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent)

 

-75-



--------------------------------------------------------------------------------

 

or such LC Issuing Bank in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 2.15
(Lender's Obligation to Mitigate; Replacement of Lenders).

 

  (d) Waiver of Consequential Damages; Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in clause (b) (Indemnification by the Borrowers) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

  (e) Payments. All amounts due under this Section 10.3 shall be payable within
five (5) Business Days after demand therefor.

 

  (f) Survival. Each party’s obligations under this Section 10.3 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

10.4. Successors and Assigns

 

  (a) Successors and Assigns Generally. The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an LC Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
clause (b) (Assignments by Lenders) below, (ii) by way of participation in
accordance with the provisions of clause (e) (Participations) below or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of clause (g) (Certain Pledges) below (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (except the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an LC Issuing Bank that issues any Letter of
Credit), Participations to the extent provided in clause (e) (Participations)
below and, to the extent expressly contemplated hereby, the Related Parties of
the Lender Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

  (b) Assignments by Lenders. Any Lender at any time may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of any Commitment it has at the time and
any Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

  (i) Minimum Amounts.

 

  (A)

Of the entire remaining amount of the assigning Lender’s Commitment and/or the
Loans at the time owing to it or contemporaneous assignments

 

-76-



--------------------------------------------------------------------------------

 

to related Approved Funds that equal at least the amount specified in clause (B)
below in the aggregate or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

  (B) In any case not described in clause (A) above, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment, as of
the Trade Date) shall not be less than $5,000,000 unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

 

  (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

  (iii) Assignment Fee. The parties to each assignment shall execute and deliver
to the Agent an Assignment, together with a processing and recordation fee of
$3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate and provided further
that the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.

 

  (iv) Administrative Questionnaire. The assignee, if it shall not be a Lender,
shall deliver to the Agent a completed Administrative Questionnaire.

 

  (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) any Competitor.

 

  (vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

  (vii)

Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the

 

-77-



--------------------------------------------------------------------------------

 

Agent, the LC Issuing Banks and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this clause, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs,

and provided, further that no consent shall be required for any assignment
except to the extent required by clause (i)(B) above and, in addition:

 

  (A) the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, the successor (whether by transfer of assets, merger or otherwise) to
all or substantially all of the commercial lending business of the assigning
Lender, a Lender Affiliate or an Approved Fund; provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five (5) Business Days after
having received notice thereof and provided, further, that the Company’s consent
shall not be required during the primary syndication of the credit facilities
provided for herein;

 

  (B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender, the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, a Lender Affiliate or an Approved Fund with respect to such
Lender; and

 

  (C) the consent of the LC Issuing Banks shall be required for any assignment
to a prospective LC Participating Lender.

Subject to acceptance and recording thereof pursuant to clause (d) (Recording of
Assignment) above, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 (Increased Costs), 2.12 (Break Funding Payments),
2.13 (Taxes) and 10.3 (Expenses, Indemnity, Damage Waiver) with respect to facts
and circumstances occurring prior to the effective date of such Assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (e) (Participations) below.

 

-78-



--------------------------------------------------------------------------------

  (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment
delivered to it and a register for the recordation of the names and addresses of
the Lenders, their respective Commitments and the principal amounts of the Loans
and LC Disbursements owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest effort, and the parties hereto may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any party hereto at any reasonable time and
from time to time upon reasonable prior notice.

 

  (d) Recording of Assignment. Upon its receipt of a duly completed Assignment
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b)
(Assignments by Lenders) above and any written consent to such assignment
required by clause (b) (Assignments by Lenders) above, the Agent shall accept
such Assignment and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause (d).

 

  (e) Participations. Any Lender may, without the consent or notice to of the
Borrowers or any other Lender Party, sell participations to any Person (other
than a natural Person or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers and the Lender Parties shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.3(c)
(Reimbursement by Lenders) with respect to any payments made by such Lender to
its Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.2(b) (Required Consent) that affects such
Participant. Subject to clause (f) (Limitations on Participations) below, each
Participant shall be entitled to the benefits of Sections 2.11 (Increased
Costs), 2.12 (Break Funding Payments) and 2.13 (Taxes) (subject to the
requirements and limitations therein, including the requirements under
Section 2.13 (Taxes) (it being understood that the documentation required under
Section 2.13 (Taxes) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) (Assignments by Lenders) above; provided that such
Participant agrees to be subject to the provisions of Section 2.15 (Lender’s
Obligation to Mitigate; Replacement of Lenders) as if it were an assignee under
clause (b) (Assignments by Lenders) above; to the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.9 (Right of
Setoff) as though it were a Lender, provided that such Participant agrees to be
subject to Section 2.14(d) (Sharing of Payments by Lenders) as though it were a
Lender.

 

-79-



--------------------------------------------------------------------------------

  (f) Limitations on Participations. A Participant shall not be entitled to
receive any greater payment under Section 2.11 (Increased Costs) or 2.13 (Taxes)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.13 (Taxes) unless the Borrowers are notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.13(e) (Status of Lenders) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

  (g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

10.5. Defaulting Lenders

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

  (a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

  (b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 8 (Events of
Default) or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 10.9 (Right of Setoff) shall be applied at such time or
times as may be determined by the Agent as follows:

 

  (i) first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder;

 

-80-



--------------------------------------------------------------------------------

  (ii) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the LC Issuing Banks hereunder;

 

  (iii) third, to Cash Collateralize the LC Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.17(l) (Cash
Collateralization);

 

  (iv) fourth, as the Borrowers may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent;

 

  (v) fifth, if so determined by the Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (B) Cash Collateralize the LC Issuing Banks’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.17(l) (Cash
Collateralization);

 

  (vi) sixth, to the payment of any amounts owing to the Lenders or the LC
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or LC Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement;

 

  (vii) seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

  (viii) eighth, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction,

provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Disbursement in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 (Each Extension of Credit) were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposures are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) (Reallocation of Participations to Reduce Fronting
Exposure) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

  (c) Certain Fees.

 

-81-



--------------------------------------------------------------------------------

  (i) Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fees described in Section 2.8(a) (Commitment Fee) for any period
during which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fees that otherwise would have been required to have
been paid to that Defaulting Lender).

 

  (ii) Participation Fees. Each Defaulting Lender shall be entitled to receive
participation fees described in Section 2.8(d) (Participation Fee) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17(l) (Cash
Collateralization).

 

  (iii) With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (i) (Commitment Fees) or clause (ii) (Participation
Fees) above, the Borrowers shall (A) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LC Exposures that has been
reallocated to such Non-Defaulting Lender pursuant to clause (d) (Reallocation
of Participations to Reduce Fronting Exposure) below, (B) pay to the LC Issuing
Banks the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the LC Issuing Banks’ Fronting Exposure to such
Defaulting Lender, and (C) not be required to pay the remaining amount of any
such fee.

 

  (d) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposures shall be
reallocated among the Non-Defaulting Lenders which are LC Participating Lenders
in accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(i) the conditions set forth in Section 3.2 (Each Extension of Credit) are
satisfied at the time of such reallocation (and, unless the Borrowers shall have
otherwise notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(ii) such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

  (e) Cash Collateral. If the reallocation described in clause (d) (Reallocation
of Participations to Reduce Fronting Exposure) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the LC Issuing
Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.17(l) (Cash Collateralization).

 

  (f)

Defaulting Lender Cure. If the Borrowers, the Agent and the LC Issuing Banks
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may

 

-82-



--------------------------------------------------------------------------------

 

determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to clause (d)
(Reallocation of Participations to Reduce Fronting Exposure) above), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

  (g) New Letters of Credit. So long as any Lender is a Defaulting Lender, no LC
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in the LC Exposures
related to any existing Letters of Credit as well as the new, extended, renewed
or increased Letter of Credit has been or will be fully allocated among the
Non-Defaulting Lenders in a manner consistent with clause (d) (Reallocation of
Participations to Reduce Fronting Exposure) above and such Defaulting Lender
shall not participate therein except to the extent such Defaulting Lender’s
participation has been or will be fully Cash Collateralized in accordance with
Section 2.17(l) (Cash Collateralization).

 

10.6. Survival

All covenants, agreements, representations and warranties made by the Borrowers
in the Loan Documents and in certificates or other instruments delivered in
connection with or pursuant to the Loan Documents shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on any Loan or any fee or other
amount payable hereunder is outstanding and unpaid or any Letter of Credit is
outstanding or any Commitment has not expired or terminated. The provisions of
Sections 2.11 (Increased Costs), 2.12 (Break Funding Payments), 2.13 (Taxes) and
10.3 (Expenses; Indemnity; Damage Waiver) and Article 9 (The Agent) shall
survive and remain in full force and effect regardless of the consummation of
the Transactions, the repayment of the Loans, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.

 

10.7. Counterparts; Integration; Effectiveness; Electronic Execution

 

  (a)

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 3.1 (Closing Date), this Agreement (i) will become effective when the
Agent shall have signed this Agreement and received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto and
(ii) thereafter will be

 

-83-



--------------------------------------------------------------------------------

 

binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic (i.e. “pdf” or “tif”) format
will be effective as delivery of a manually executed counterpart of this
Agreement.

 

  (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.8. Severability

If any provision of any Loan Document is invalid, illegal or unenforceable in
any jurisdiction then, to the fullest extent permitted by law, (a) such
provision shall, as to such jurisdiction, be ineffective to the extent (but only
to the extent) of such invalidity, illegality or unenforceability, (b) the other
provisions of the Loan Documents shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Lender Parties in
order to carry out the intentions of the parties thereto as nearly as may be
possible and (c) the invalidity, illegality or unenforceability of any such
provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

 

10.9. Right of Setoff

If an Event of Default shall have occurred and be continuing, each Lender, each
LC Issuing Bank and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, LC Issuing
Bank or Affiliate to or for the credit or the account of the Borrowers against
any and all of the obligations of the Borrowers now or hereafter existing
hereunder or under any other Loan Document and held by such Lender or LC Issuing
Bank, irrespective of whether or not such Lender or LC Issuing Bank shall have
made any demand hereunder and although such obligations may be contingent or
unmatured or are owed to a branch or office or affiliate of such Lender or LC
Issuing Bank different from the branch or office or affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 10.5 (Defaulting Lenders) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Agent, the LC Issuing Banks and
the Lenders, and (b) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, LC Issuing Bank and their respective Affiliates under this
Section 10.9 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, LC Issuing Bank and their respective
Affiliates may have. Each Lender and LC Issuing Bank agrees to notify the
Borrowers and the Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

-84-



--------------------------------------------------------------------------------

10.10. Governing Law; Jurisdiction; Consent to Service of Process

 

  (a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy or dispute arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) shall be governed by, and shall be construed in accordance with the law
of the State of New York.

 

  (b) Submission to Jurisdiction. Each of the Borrowers irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any relevant appellate court, in any action or proceeding arising out
of or relating to any Loan Document, or for recognition or enforcement of any
judgment, and each party hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Borrower or its properties in the courts of any jurisdiction.

 

  (c) Waiver of Venue. Each of the Borrowers irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in clause (b) (Submission to Jurisdiction) above. Each party
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of any such suit, action
or proceeding in any such court.

 

  (d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1 (Notices;
Effectiveness; Electronic Communication). Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

10.11. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY FINANCE DOCUMENT OR ANY
TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-85-



--------------------------------------------------------------------------------

10.12. Headings

Article, clause and Section headings and the Table of Contents herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

10.13. Confidentiality

 

  (a) Obligation to Maintain Confidentiality. Each Lender Party agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed:

 

  (i) to its and its Affiliates and to its Related Parties, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential);

 

  (ii) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self regulatory authority, such as the National Association of
Insurance Commissioners);

 

  (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process;

 

  (iv) to any other party to this Agreement;

 

  (v) in connection with the exercise of any remedy hereunder or under any other
Loan Document or any suit, action or proceeding relating to any Loan Document or
the enforcement of any right thereunder;

 

  (vi) subject to an agreement containing provisions substantially the same as
those of this Section 10.13, to (A) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (B) any
actual or prospective party (or its Related Parties) to any swap, derivative or
similar transaction under which payments are to be made by reference to the
Borrowers and its obligations, this Agreement or payments hereunder;

 

  (vii) on a confidential basis to (A) any rating agency in connection with
rating the Borrowers or their Subsidiaries or the credit facilities provided for
herein or (B) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein;

 

  (viii) with the consent of the Borrowers; or

 

  (ix) to the extent such Information either (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
any Lender Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrowers.

 

-86-



--------------------------------------------------------------------------------

  (b) Confidential Information. For the purposes of this Section, “Information”
means all information received from the Group Companies relating to the Group
Companies or any of their respective businesses, other than any such information
that is available to any Lender Party on a non-confidential basis before
disclosure by the Group Companies; provided that, in the case of information
received from the Group Companies after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-87-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DOVER MOTORSPORTS, INC., as Borrower By:  

/s/ Thomas G. Wintermantel

  Name:   Thomas G. Wintermantel   Title:   Treasurer and Assistant Secretary

DOVER INTERNATIONAL SPEEDWAY, INC.,

as Borrower

By:  

/s/ Thomas G. Wintermantel

  Name:   Thomas G. Wintermantel   Title:   Treasurer and Assistant Secretary

NASHVILLE SPEEDWAY, USA, INC.,

as Borrower

By:  

/s/ Thomas G. Wintermantel

  Name:   Thomas G. Wintermantel   Title:   Treasurer and Assistant Secretary

DOVER MOTORSPORTS CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Agent By:  

/s/ Edward Winslow

  Name:   Edward Winslow   Title:   Vice President

RBS CITIZENS, N.A.,

as Cash Management Bank

By:  

/s/ Edward Winslow

  Name:   Edward Winslow   Title:   Vice President

RBS CITIZENS, N.A.,

as Lender

By:  

/s/ Edward Winslowas Lender

  Name:   Edward Winslow   Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as LC Issuing Bank

By:  

/s/ C. Douglas Sawyer

  Name:   C. Douglas Sawyer   Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ C. Douglas Sawyer

  Name:   C. Douglas Sawyer   Title:   Senior Vice President

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Lender

By:  

/s/ James A. Walls

  Name:   James A. Walls   Title:   Vice President

DOVER MOTORSPORTS CREDIT AGREEMENT